 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDUTAH CONSTRUCTION Co.andINTERNATIONALASSOCIATION OFMACHINISTS, DISTRICT LODGE No. 114, LOCAL LODGE No. 1066UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, LOCALNo.1498 AND LOCALNo. 184,AFLandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DISTRICT LODGENo.114,LOCAL LODGENo. 1066..Cases Nos. ,00-CA-310 and-20-CB-93:July 17, 1951Decision and OrderOn November 30, 1950, Trial Examiner Hamilton Gardner issuedhis Intermediate Report in the above-entitled consolidated proceed-ing, finding that the Respondents, Utah Construction Co., hereincalled the Respondent Company or the Company, and United Brother-hood of Carpenters and Joiners of America, Local No. 1498 and LocalNo. 184, AFL, herein called the Respondent Unions or the Unions,had engaged in and were engaging in certain unfair labor practices,and recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examineralso, found that theRespondents had not engaged in certain other allegedunfair laborpractices, and recommended dismissal of these allegations of thecomplaint.Thereafter, the Respondent Company, the RespondentUnions, and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Respondent Company and theRespondent Unions also requested oral argument.This request ishereby denied because, in our opinion, the record, the exceptions, andthe briefs adequately present theissues andthe positions of theparties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Ili-termediate Report, the exceptions and briefs, and the entire record inthese cases,and hereby adopts the findings,' conclusions, and recom-'The Intermediate Report contains several misstatements of fact and inadvertences,none of which'affects the Trial Examiner's ultimate conclusions or our concurrencetherein.However,we note the following corrections: (1) The motion to amend theiranswer made by the Respondent Unions at the beginning of the hearing related to theUnions' contention that neither Olsen or white was an employee within the meaningof the Act and not, as the Trial Examiner stated, to a contention that both were employedby the Union Pacific Railroad Company;(2) the Company's district offices are locatedinRichmond,California,and in Salt Lake City, Utah,rather than in San Franciscoand Salt Lake City;(3) the record does not support the Trial Examiner's finding thatthe Company maintained a job office in Leadville,Colorado,during 1949;and (4) theTrialExaminer inadvertently stated that the Respondents'1949 contract antedated,rather than postdated,the events of May 2, 1949.95 NLRB No. 30. UTAH CONSTRUCTION CO.197inendations of the Trial Examiner to the extent indicated below, butwith the following additions and modifications:'1.We find, in agreement with the Trial Examiner, that the Re-spondent Company is engaged in commerce within the meaning of theAct and that it would effectuate the policies of the Act to assert juris-diction.The Respondent Company is engaged in construction workthroughout the western United Statesand in Mexico,and, in connec.tion therewith, maintains corporate offices in Ogden, Utah, and in SanFrancisco, California, and district offices in Richmond, California,and in Salt Lake City, Utah.The volumeof businessdone by theRespondent Company in its entirety is not apparent.The recordreveals, however, that the volume of business done by its Salt LakeCity district office alone during 1949, when the alleged unfair laborpractices occurred at the Kennecott Copper project in Garfield,.Utah,was approximately $12,000,000 of which amount easily inexcess of$500,000 represented payments. for materials shipped to the Companyfrom sources outside the State of Utah.The Respondent Company is a multistate enterprise which is clearlyengaged in interstate commerce within the meaning of the Act.3 Inthis connection, we find no merit in the Company's contention that,because itsSalt Lake City district is an independent branch of theCompany allegedly operating entirely within the State of Utah, theCompany cannot be viewed as a multistate enterprise.Moreover,even assuming that the assertion of jurisdiction were to turn on thecommercefacts relating to the Company's Salt Lake City districtalone or evenon those relating solely to the Kennecott Copper, orGarfield, project, we would neverthelessassertjurisdiction.Thus, asto the district's operations, it is clear from our findings above that,during 1949, the Company purchased materials outside the Statevalued at over $500,000 4With respect to the Garfield project, therecord reveals that, during 1949, in connection with its construction2The material facts relating to the specificdiscriminationsagainst Olsen and White.discussedinfra,depend largely upon the testimonyof Olsenand White, which the TrialExaminer credited.The Company contends that the Trial Examiner's reliance upon thetestimony of these witnesses,"whosecredibility the TrialExaminer questions in numerouspassagesof the intermediate Report"has resulted in discrediting the testimony "ofnumerous reliable witnesseswhose credibilityis in no instance questionedby the TrialExaminer."We have,however,examined the conflictingtestimonywith regard to thematerial facts,takinginto consideration the consistency and inherent probability of thetestimony as a whole and the fact that. the Trial Examiner, and not the Board, hadan opportunityto observe the witnesses.We are satisfiedthat the TrialExaminer'scredibilityresolutionsare supported by theclear preponderanceof all the relevantevidence.Accordingly, we adopt the Trial Examiner's credibility findings and rely,as lie did, onthe testimony of Olsen andWhite.Standard Dry Wall Products,Inc.,91 NLRB 544.TheBordenCompany, SouthernDivision,91 NLRB 62R4Federal Dairy Co., Inc.,91 NLRB 638;Stone& Webster Enp:neeringCorporation.94 NLRB 197.During 1949, the Company's Salt Lake City districtalso sold slag valued at approxi-mately $200,000 to the Union Pacific Railroad Company, a companyengaged in interstatecommerce. which material was necessary to theoperationof the lattercompany.HollowTree Lumber Company,91 NLRB 635. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDof a copper,refinery for Kennecott Copper Corporation, the Respond-ent Company furnished materials and services valued at over $1,700,-000 which were necessary to the operation of Kennecott Copper Cor-poration,5 over whom the Board has asserted jurisdiction 62.'As found by the Trial Examiner, the Respondent Company andthe Respondent Unions were signatories to a contract executed onMay 29, 1948, between Associated General Contractors of America,.Intermountain Branch, and Basic Building Trades Unions, affiliatedwith the American Federation of Labor.Article III of this con-tract, relating to hiring, provided, in pertinent part :A. The CONTRACTOR shall have entire freedom of selectivityin hiring and may discharge any employee, provided there shallbe no discrimination on the part of the CONTRACTOR against anyworkman, nor shall any workman be discharged by reason ofunion activity not interfering with the proper performance ofhis work.C. The UNIONS agree to assist the CONTRACTOR in the procure-ment of competent workmen by maintaining at their offices listsof workmen who are qualified and competent and available foremployment,which listsCONTRACTORwill refer to prior to theprocurement of workmen.UNIONS agree to furnish upon re-quest theCONTRACTORwith competent workmen.Nothing hereincontained shall deprive the CONTRACTORS from being the solejudge of the qualifications of workmen for employment. [Em-phasis supplied.]These provisions of the contract were invoked at the Garfield proj-ect, although no union-authorization election pursuant to Section 9(e) (1) of the Act was ever held among the Company's employeeson this project.?The Trial Examiner concluded, and we agree, that the 1948 con-tract between the Respondents was unlawful. The Respondents con-tend, however, that neither the 1948 contract nor the hiring practicepursuant thereto was violative of Section 8 (a) (3) or 8 (a) (1) of5 The Company contends'that there was no connection between its building activitiesand the operations of Eennecott Copper Corporation as the latter company did not occupythe premises while the construction work was being done.Similar contentions to theeffect that building construction is an essentially local activity have recently been rejectedby the Board.Paul W. Speer,Inc.,94 NLRB 317;The Plumbing Contractors Associationof Baltimore,Maryland,Inc., et at.,93 NLRB 1081.6Hollow Tree Lumber Company,footnote4, supra.The Board has recently assertedjurisdiction over this company's Garfield,Utah, refinery.Kennecott Copper Corporation,92 NLRB 1786.7Similarly,the 1949 contract,referred to hereinafter,was invoked at the Garfieldproject although no union-authorization election had been held. UTAH CONSTRUCTION CO.199the Act.Thus, they rely on the provision in the contract reservingto the Company entire freedom of selectivity in hiring and on theabsence of any requirement that the Company hire, from the listsmaintained by the Unions.They argue further that, pursuant to thiscontract, the Company recruited workmen from all sources, and notsolely from the Unions.It is true that Article III of the contract does not, on its face,require the Company to hire from the lists maintained by the unions.However, it does require the Company to refer to these lists beforehiring any workmen. It is with respect to this crucial point thatthe contract is Obscure and ambiguous.Thus, the language of thecontract may be interpreted as providing that the Company's obliga-tion to refer to the Unions' lists carried with it a concomitant obliga-tion to hire from these lists, or it may be read to mean, as theRespondents contend, that the lists were to be used merely as "ameans of reference to determine the qualifications of workmen." Insuch circumstances, we look to the hiring practice of the parties pur-suant to this contract to resolve its ambiguity."By so doing, anydoubt as to the meaning of this ambiguous agreement is completelydispelled.It becomes clear 'that the parties mutually interpreted and ad-ministered the contract as requiring the Company to hire through,or subject to clearance by, the Unions, clearance being conditionedupon union membership.Thus, according to the credited testimonyof Olsen and White, Company Supervisors Ryan and Jeffries, andits personnel director, McAdams, who did all the hiring for the Gar-field project, informed their, when they applied for jobs at the proj-ect, that they could not be hired unless they obtained clearances fromthe Respondent Unions.These company representatives also made itclear, by their interrogation of Olsen and White; that they were con-sidering as applicants for employment, subject to clearance by theUnions, only those who were members. of the Respondent Unions.Further, Hunt, business representative of Respondent Local 184, tes-tified that, during the time that the 1948 contract was in effect, theCompany called Local 184 ° for all carpenters, millwrights, pile driv-ers, saw filers, and apprentices,10 and that all employees hired for8 SeeN. L. R. R.v.Scientific Nutrition Corporation,180 F. 2d 447 (C. A. 9), wherethe court,finding that "the agreement was not so clear on the point in question as tobe susceptible of but one construction,"looked to the practice pursuant to the contractto determine its meaning.See also0.B. Andrews Company,86 NLRB 59. ,9 As stated by the Trial Examiner;Local 184 issued all clearances and filled allrequisitions for jobs on the Garfield project. It referred to the project both,its ownmembers and members of locals in surrounding cities, including Local 1498 in Provo.These other locals supplied Local 184 with lists of qualified members in good standing."These are the classifications listed under the jurisdiction of the United Brotherhoodof Carpenters and Joiners of America in the 1948 contract. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese jobs had been cleared by local 184.11He testified further thatLocal 184 issued clearances only to members in good standing of theCarpenters or to applicants for membership.In this connection, we do not rely on the testimony of George Putnam, the Company's district manager, and Vincent Ryan, its super-intendent of construction, with respect to the Company's hiring prac-tice on the Garfield project. Both Putnam and Ryan testified that theydid no hiring and that all hiring for the Garfield project was origi-nally done by the Company's Salt Lake City office and, shortly after-wards, was done solely by McAdams, the Company's personnel direc-tor for the Garfield project. Indeed, Putnam did not testify as tohow the Company procured employees for the Garfield project,. butmerely related the Company's general methods of procuring employeesfor a job.McAdams, the only company official in a position to knowthe Company's hiring practice on the Garfield project, was not avail-able at the time of the hearing and did not testify.Accordingly,.and in view of the credited testimony of Olsen and White with re-spect to statements made to them by' McAdams, we believe that thetestimony of Putnam and Ryan is too general and supposititious tobe accorded any weight 12It is therefore manifest from the credible testimony of Olsen andWhite and from the entire record that the Company pursued a policyof hiring exclusively through, or subject to clearance by, the Unions,and that the Unions, in filling requisitions or in approving individ-uals interviewed initially byv the Company, issued clearances only totheir own members.Accordingly, we find that the Respondents' hir-ing practice reveals a mutual understanding that Article III of the1948 contract would establish unlawful closed-shop conditions.13We"At the hearing,Hunt admitted.on cross-examination,that he had made these state-ments in an affidavit to a Board field examiner and that, at the time he signed the affidavit,these statements were true.He testified further that, since that time,some nonunionmen had been hired on the project.Hunt's affidavit was made sometime after September28, 1949,the date the charges herein were filed,and after the 1948 contract had expired.Therefore,Hunt's testimony estr',lishes that, at least during the time that the 1948contract was in effect, all such employees were hired through,or subject to clearance by,Local 184.Unlike the Trial Examiner, we do not rely on the testimony of William Ryan, businessrepresentative of Local 1498,with respect to the hiring practice on the Garfield project.Ryan admitted that he had no knowledge of this practice.Moreover,much of his testi-many was in conflict with Hunt's testimony and with statements made by Ryan in aprior affidavit to a Board field examiner.12Therefore,we do not adopt the Trial Examiner's findings,based on the testinronyof Putnam and Ryan, that,although a large percentage of the employees on the Garfieldproject had been cleared by the Respondent Unions."others worked on the job who . . .had been secured from wholly independent sources"and that "the procurement of work-men . . . was not exclusively dependent on prior union approval."Nor do we adopt theTrial Examiner's other findings based on this testimony.13Childs Company,93 NLRB 281.See National Maritime Union of America,78 NLRB971, enfd. 175 F. 2d 686 (C. A. 2), cert. den. 338 U. S. 954. Although Article III ofthe contract reserved to the Company freedom of selectivity in hiring,we believe thatwhere,as here, such freedom of selectivity is limited to a choice among union members,It cannot mitigate the discriminatory character of such a hiring provision. UTAH CONSTRUCTION CO.201conclude, therefore, that, by executing this contract, the Respondentsentered into an unlawful closed-shop arrangement and that the Re-spondent Company and the Respondent Unions thereby violated Sec-tion 8 (a) (3) and 8 (a) (1) and Section 8 (b) (2) and 8 (b) (1) (A)of the Act, respectively.143.We find, further, in accordance with the conclusion of the TrialExaminer, that the contract between Associated General Contractorsand the Basic Building Trades Unions, A. F. L., executed by the Re-spondents on August 11, 1949, was similarly unlawful.Article IIIof this contract, setting forth the hiring provisions in more explicitterms than in the 1948 contract, provided, in part :A. In order to secure qualified workmen Contractoragrees tohire workmen who have previously been employed by the con-tractor or other employers in the classifications covered by theagreement.Theunions agree toassist contractor in the pro-curement of such workmen and willfurnish such men upon re-quest.Contractor will call on unions to furnish such workmenin the classifications herein contained.If ashortage of work-men exists orUnion does not supply qualified workmen withina reasonable time upon request, Contractor may secure work-men from other sources.In such cases union will be notified ofthe procurement of such workmen through the facilitiesofferedby the union. In all instances Contractor shall be the sole judgeof the qualifications of workmen for employment. [Emphasissupplied.]The Company thus agreed to request the Unions to furnish em-ployees and the Unions agreed to supply the Company with person-nel.Moreover, the Company was obligated to defer itsselectionof workmen from other sources until a "reasonable time" had elapsedin which the Unions has failed to supply "qualified workmen."Al-though Article III does not expressly require the Company to hireonly, or primarily, union members, Article VIII of the contract pro-vides that "all work covered by this Agreement shall be performedby members of Unions affiliated with International or National Unionsaffiliated with" the Building and Construction Trades Department ofthe American Federation of Labor.Considering these provisionstogether,- we find that, by executing this contract, the Unions under-took to supply the Company with "qualified workmen" among theirown members, and the Company agreed to hire union members, ifavailable.Accordingly, as the Respondents' 1949 agreement contained an un-14New York State Employers Association,Inc., etal., 93NLRB 127.For the reasonsstated in that decision we find merit to the General Counsel's exceptions to the TrialExaminer's failure to find that the Unions violated Section 8(b) (1) (A) of the Actby executing this contract. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawful preferential hiring provision,15 we conclude that, by executingthis contract, the Respondent Company violated Section 8 (a) (3) and8 (a) (1) of the Act and the Respondent Unions violated Section 8(b) (2) and 8 (b) (1) (A) of the Act..4.We agree with the Trial Examiner's conclusion that the Re-spondent Company discriminated against .John Olsen in violationof Section 8 (a) (3) and 8 (a) (1) of the Act because of Olsen's non-membership in good standing in the Respondent Unions.We alsofind, as did the Trial Examiner, that, as Olsen never disclosed hismembership in the I. A. M. to the Company, it did not discriminate,and could not have discriminated, against Olsen because of his mem-bership in the I. A. M.Olsen and Wendell Weston White applied for jobs at the Garfieldproject on May 2, 1949.Olsen had previously worked for the Com-pany on three or four other construction jobs.After making sev-eral inquiries at the project, Olsen and White met Vincent Ryan, theCompany's construction superintendent, and asked him about the pos-sibilities of securing work.Ryan inquired as to their qualificationsand asked if they belonged to the Union as "all jobs cleared throughthe union."Olsen showed Ryan his Carpenters' card and White re-plied that he had been working under a permit from the OperatingEngineers.Neither mentioned that he was a member of the I. A. M.Ryan offered Olsen a job as a welder and gave him a note to taketo McAdams, the Company's personnel director, to be "signed up." 18As to White, Ryan said that McAdams might have some jobs thatWhite could "clear out on." 17.Olsen and White thereupon went to the Company's personnel office.Olsen showed McAdams the note which Ryan had given him and alsoinformed McAdams that Ryan had told them that there were someopenings that White could "clear" through the Unions. In responsetoMcAdams' inquiry as to their union affiliations, Olsen showedMcAdams his Carpenters' card and White showed him his I. A. M.book.When McAdams, who had started to write out a note forOlsen and White to take to Respondent Local 184, saw White's I. A. M.book, he scratched White's name off the note.18McAdams also cau-tionedWhite not to show the book around if he wanted to get a jobthere.As to Olsen, McAdams gave him the note and told him to "take,it into the Carpenters in Salt Lake for a clearance." . He also told15Pacific American Shipowners Association,90 NLRB 1099.16As all hiring was done by McAdams,we find that Ryan's action was tantamountto a recommendation that Olsen be hired and was not an actual hiring subject to clearance,as the Trial Examiner found.17After leaving the personnel office, Olsen and White again met Ryan.Ryan told themthat, if White could clear through the Unions, he could get one of the jobs that McAdamshad available.11Unlike the Trial Examiner,we specifically find- that the name White was first writtenand then deleted. UTAH CONSTRUCTION CO.203White that he would have to clear through the Carpenters in order toget a job.Neither Olsen nor White was able to secure a clearancefrom the Respondent Unions.The following day, Olsen returned tothe project and informed Ryan that the Unions had refused to clear,him.Ryan stated that he would have to get a clearance before hecould be hired.o.It is clear, therefore, that the Respondent Company made clearanceby the Respondent Unions a condition precedent to Olsen's employ-ment, such -clearance being conditioned upon membership in goodstanding in the Unions; and that it refused to hire Olsen solely be-cause of his failure to obtain a clearance.The Company contends,however, that its conduct with respect to Olsen was not violative ofthe Act for the following reasons : (1) Olsen was not an employeewithin the meaning of the Act; (2) it sent Olsen to the Unions for aclearance merely to check on his qualifications and not pursuant tothe alleged unlawful closed-shop arrangement'; and (3) there is noevidence to show that the Company knew of the Unions' refusal to,clear Olsen or that the Company ever refused to hire him, as Olsennever returned to the Company's personnel office "to complete his jobapplication."The Company contends, further, that its conduct withrespect to Olsen was not unlawful because it could not have encouragedor discouraged membership in a labor organization in view of the factthat Olsen was already a member of both Respondent Local 1498 andthe I. A. M.We find no merit in the Respondent Company's contentions.TheCompany contends initially that, as Section 2 (3) of theAct excludesfrom its coverage any individual employed by an employer subject tothe Railway Labor Act, as amended, and as Olsen was employed bythe Union Pacific Railroad Company on May 2, 1949, the date onwhich he applied for work at the Garfield project, Olsen was not anemployee within the meaning of the Act.However, this argumentoverlooks the fact that, as an applicant for employment with theRespondent Company, Olsen was clearly an employee within the mean-ing of Section 2 (3) of the Actvis a visthe Respondent Company, theonly "employer" involved in these proceedings.19"Phelps Dodge Corporation v. N. L. R. B.,313 U. S. 177. Nor do we find any meritin the Company's further contention in this connection that Olsen was not a bona fideapplicant for employment because his"truemotive was not to find a job, but ratherto promote an incident to facilitate the filing of charges"against the Unions and theCompany.In support of this assertion,the Company argues that Olsen did not acceptRyan's offer of reporting to work on the swing shift on May 2; that he prepared amemorandum that evening,recording his experiences with the Company and the Unionson that day;and that Olsen never returned to the personnel office to complete hisemployment application.Although Olsen did not accept Ryan's offer to start work onMay 2, there is nothing to indicate that, if Olsen had done so,he would have been hiredwithout a clearance from the Unions.The presumption is to the contrary,as Ryan hadalready informed Olsen that all jobs cleared through the Unions.Moreover, the Company'sargument overlooks the fact that its discrimination against Olsen occurred on May- 2, when 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the Company's second contention, it seems clearthat the Company, after offering Olsen a. job as a welder, sent himto the Unions for a clearance, not to check on his qualifications, butin accordance with the unlawful hiring provisions of its contractwith the Unions.As Olsen was a former employee of the Company,and had previously worked with at least one ofmthe supervisors onthe Garfield project, the Company was in a position to know, oreasily ascertain, Olsen's qualifications.Moreover, it seems highlyunlikely that the Unions would have been able to pass upon Olsen'sability as a welder, a job classification which did not come withintheir jurisdiction.Although it is not entirely clear why the Companydid send Olsen to the Respondent Unions, locals of the Carpenters,for a clearance rather than to one of the unions which had jurisdictionover welders pursuant to the contract, we believe, and find, that theCompany's conduct is attributable to the fact that Olsen claimedmembership in the Carpenters and to the desire of the Company toconform to the Unions' admitted policy of insisting that all theirmembers be cleared by them before being hired.Furthermore, ourconclusion that the Company was acting pursuant to the unlawfulhiring provisions of its contract with the Unions is buttressed by thefollowing :When Olsen applied for work on May 2, he was informedby several company supervisors, including Construction Superin-tendent Ryan and Personnel Director McAdams, that all jobs hadto be cleared through the Unions.Similarly, When Olsen returnedto the project on May 3, Ryan made it clear to him that, regardlessof the Unions' reasons for refusing to clear him, the Company wouldnot hire Olsen without a clearance.Nor do we find any merit in the Company's contention that Olsenwas under an obligation to return to the Company's personnel officeafter having been unable to obtain a clearance from the Unions.As the Company had already informed Olsen of its discriminatorypolicy of requiring union clearance as a condition of employment, itwould have been futile for Olsen to reapply for work at the project.20In any event, Olsen did return on the following day to press his re-quest for employment and was again informed by Ryan that hecould not be hired without a clearance from the Unions.The Company's further assertion, that its actions with respect toOlsen could not have encouraged membership in the Respondentit informed Olsen of its discriminatory hiring practice.Therefore, Olsen wasunder noobligation to return to the personnel office after he had been unable to obtain a clearancefrom the Unions.Swinerton and Walbery Company,etal.,94 NLRB 1079;Arthur0.McKee and Company,94 NLRB 399. Similarly, it was not unreasonable for Olsento have prepared a memorandum on the evening of May 2, setting forth his unsuccessfulattempts to secure employment with the Company.We therefore find nothing in therecord to impugn the good faith of O1sen's application for employment.20DanielHamm Drayage Company, Inc.,84 NLRB 458, enfd. 185 F. 2d 1020 (C. A. 5) ;Swinerton and WalbergCompany, et al.,footnote19,supra. UTAH CONSTRUCTION CO.205Unions as Olsen was already a member of Respondent Local 1498,is similarly without merit.The Board recently rejected an identicalargument, finding that discrimination fostered by a union, evenagainst one of its own members, encourages union membership as itstrengthens the position of the union and "forcibly demonstrate[s]to the employees that membership in, as well as adherence to the rulesof . . ." the union is "extremely desirable." 215.The Trial Examiner found that the Respondent Company didnot violate Section 8 (a) (3) of the Act by its actions with respect toWhite, as the Company at no time agreed "to employ White con-tingently or otherwise" and Ryan had, in fact, told White that nojobs were available.The facts, as outlined above, establish that, when White appliedfor work, Ryan informed White that, although he' did not know ofany job openings, McAdams would probably have some jobs availablewhich White could "clear out on."Ryan did not unequivocally denyWhite employment; on the contrary, he referred White to the person-nel office, where all hiring was done.McAdams refused to.acceptWhite's application for employment, but it is clear that he did soonly because he learned of White's membership in the I. A. M. andof his nonmembership in the Respondent Unions. Thus, as soon asMcAdams saw White's I. A. M. book, he scratched White's name offthe note he was writing to Respondent Local 184 and cautioned Whitethat he had better not show "that book" around if he wanted to geta job with.the Company.McAdams also informed White that, inorder to get a job, lie would have to clear through Local 184.The Company contends, however, that White was not an employeewithin the meaning of the Act as he never applied for a job and therewas no job available for which he qualified.We find no merit in thiscontention.Although Olsen acted as spokesman for White in theirjoint attempt to secure employment, White's desire for employmentwas made known to the Company. Indeed, in response to Ryan'sinquiry,White informed him of his qualifications and past experi-ence.Furthermore, in view of the discriminatory policy in existenceand communicated to White, the fact that there may not have beena job available for White at the time he applied for work is im-material in deciding whether White effectively applied for employ-ment or whether he was discriminatorily denied employment 22Byits action, the Company effectively excluded White from the statusof an applicant for employment who would be considered when jobswere available.21AmericanPipe and SteelCorporation.93 NLRB 54.See alsoConsolidatedWesternSteel Corporation,94 NLRB 1590.22DanielHamm DrayageCompany, Inc.,footnote 20,supra; Swinerton and WalbergCompany, et al.,footnote 19,supra; ArthurG.McKee and Company,footnote 19,supra. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, therefore, that, by refusing, on May 2,1949,,to considerWhite as an applicant for employment, the Respondent Companydiscriminated against him, in violation of Section 8 (a) (3) and 8(a) (1) of the Act, because of his nonmembership in the RespondentUnions and his membership in the I. A. M.236.We find, contrary to the TrialExaminer,that the RespondentUnions caused the Respondent Company to discriminate against Olsenand White, and thereby violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act 24Although, as pointed out by the Trial Examiner, theUnions did not communicate with the Company with respect toOlsen's application for employment, and they were not even consultedwith regard to White's employment application, we cannot adopt theTrial Examiner's conclusion that the Company, in discriminatingagainst Olsen and White, acted "entirely on its own account." 25The Respondents' 1948 contract, as we have found, provided thatthe Company hire only through, or subject to clearance by, the Unions,clearance being conditioned upon union membership.The Unions,by becoming parties to the 1948 contract, became jointly responsiblewith the Company for establishing this discriminatory hiring policy.In discriminating against Olsen, by conditioning his employment onclearance by the Unions, and against White, by refusing to considerhim as an applicant for employment because he was not a member ofthe Unions and because he was a member of the I. A. M., the Companywas giving effect to the unlawful hiring provisions of its contractwith the Unions.The fact that the Unions did not participate tothe fullest extent possible in the events surrounding the discrimina-tion against Olsen 26 and White does not exculpate them.As the23As stated above, we deemit immaterial that theremay have been no job availableforWhiteat that time,as the Company discriminated against White by refusing toaccept his employment application,thereby precluding him from even being consideredfor employmentshould a vacancy arise.Arthur G.McKee and Company,footnote 19,supra; Swinerton and Walberg Company, etal., footnote 19,supra.34We find no merit in the Unions' contention that, because of the difference In languagebetween Section 8 (a) (3), on the one hand, and Section 8(b) (2) and 8(b) (1) (A), onthe other,the latter provisions,unlike Section 8 (a) (3), were not intendedto applyto applicants for employment,such as Olsenand White.Although it is true thatSectionS (b) (2) and 8(b) (1) (A) describethe violation in terms of its impact upon"employees"or an"employee,"whereas Section 8 (a) (3) speaks of "discrimination in regard to hireor tenure of employment or any term or condition of employment," to attach the specialsignificance to these differenceswhich theUnions urge would lead to an unreasonableresult plainly at variancewith the policies of the Actas a whole.21The Trial Examinerfound further that,as the Unions' actionswith respect to Olsenwere in accordancewith their "constitutions,regulations,and orderlyprocedure," theywere not violativeof the Act.With respect to White, heconcludedthat, as White wasnot, and never had been, amember of the Carpenters,RespondentLocal 184,was underno obligation to issue a clearance to him and that its refusal to clearWhite was thereforenot in violationof the Act.We cannot adopt theseconclusions.Althoughthe provisoto Section8 (b) (1) (A) of the Actpreservesthe rightof a union to prescribe its ownrules with respect to the "acquisition or retention of membership therein," it does notexcuse unlawful hiring practices made pursuant to union regulations.ConsolidatedWestern SteelCorporation,footnote 21,supra.'3We find, contrary to the.Trial Examiner,that the Respondent Unions did refuse to,clear Olsen. UTAH CONSTRUCTION CO.207.Board recently held in theChilds Companycase,27"once such [anunlawful] contract has resulted in actual discrimination," the Unions,by executing and enforcing the contract, "must be deemed to havecaused such discrimination."Accordingly, we conclude that the Respondent Unions, in violationof Section 8 (b) (2) and 8 (b) (1) (A) of the Act,causedthe Re-spondent Company to discriminate against Olsen and White in viola-tion of Section 8 (a) (3), even though no representative of the Unionsspecifically asked the Company to refrain from hiring Olsen orWhite 287.The Trial Examiner found that the Company independentlyviolated Section 8 (a) (1) of the Act by its interrogation of OlsenandWhite and by "other remarks and actions . . . sounding ofcoercion."We agree with the Trial Examiner's ultimate conclusionsin this connection, and base our agreement on the following specificacts and statements of the Company's supervisors, which we find tobe violative of Section 8 (a) (1) : (a) Interrogation of Olsen andWhite with respect to their union affiliations by Assistant ConstructionSuperintendent Jeffries, Construction Superintendent Ryan, and Per-sonnel Director McAdams; (b) Jeffries' statement to Olsen and Whitethat all hiring was being done through the Unions; (c) statementsmade by Ryan and McAdams to Olsen and White to the effect thatclearance by the Unions was a prerequisite to employment; 29 and(d)McAdams' statement to White that he had better not show hisI.A. M. book around if he wanted to get a job at the project.The RemedyHaving found that the Respondent Company and the RespondentUnions have engaged in certain unfair labor practices, we shall orderthem to cease and desist therefrom and to take affirmative actionnecessary to effectuate the policies of the Act.We have found that the Company, on May 2, 1949, discriminatedagainst John A. Olsen and Wendell Weston White in violation ofSection 8 (a) (3) and 8 (a) (1) of the Act, and that the Unions causedthe Company to do so in violation of Section 8 (b) (2) and 8 (b)(1) (A) of the Act. It is doubtful, however, whether positions sub-stantially equivalent to those discriminatorily denied Olsen and Whiteare still available, as it appears that work on the Garfield projectmay have been completed.We shall therefore order the Company tooffer Olsen and White employment in positions substantially equiva-lent to those discriminatorily denied them on May 2, 1949, without27Footnote 13,supra.21 ConsolidatedWestern Steel Corporation,footnote 21;supra.2'The statements in (b) and(c), interpreted in thelight of theRespondents' unlawfulcontract,clearly impliedthathiring was conditioned on membership in the Unions. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or other rights and privileges, only in theevent that such positions are still available on the Garfield project.We shall also o:-der the Respondent Company and the RespondentUnions, jointly and severally, to make Olsen and White whole for anyloss of pay suffered as a result of the discrimination against them.In accordance with the formula promulgated inF.W. WoolworthCompany, 30and for the reasons stated therein, we shall order thatthe loss of pay suffered by Olsen and White be computed on thebasis of each separate. calendar quarter or portion thereof during theperiod from the date of the discriminatory refusal to employ them 31to the date on which their employment normally would have beenterminated, absent discrimination'32 or, if the Garfield project is stillin existence, to the date of a proper offer of employment.The quar-terly periods, hereinafter called "quarters," shall begin with the firstday of January, April, July, and October.Loss of pay shall bedetermined by deducting from a sum equal to that which Olsen andWhite normally would have earned as wages during each such quarteror portion thereof, their respective net earnings, if any, in other em-ployment during the same period.Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter.We shall further order, in accordance with theWoolworthdecision,33that the Company, upon request, make available to the Board and itsagents all records pertinent to an analysis of the amounts of backpay due.As the Trial Examiner did not find that the Respondents discrimi-nated against White, the period from the date of the IntermediateReport to the date of the Order herein shall, in accordance with ourusual practice, be excluded in computing the amount of back payawarded to White.34With respect to Olsen, however, the Trial Ex-aminer found that only the Respondent Company discriminatedagainst him, whereas we have found that both the Respondent Com-pany and the Respondent Unions participated in such discrimination.The question therefore arises as to how to assess the liability for backpay accruing to, Olsen during the period from the date of the Inter-mediate Report to the date of the Order herein. It is clear, underthe present circumstances, that the Trial Examiner's failure to find, aswe have, that the Unions caused the Company to discriminate againstOlsen deprived them of the opportunity, which they would otherwisehave had, and which the Respondent Company did have, of termi-s0 90 NLRB 289."In the event that no job wasavailableforwhite on May 2, 1949, the date of thediscrimination against him,back paywill accrue only from, the date on which such a.job became available.Swinerton anii lValberg Company, et at.,footnote 19,supra.12SwjnertonandWadberg Company,et al.,footnote 19,supra.Footnote30,supra.Cbitds Company,footnote 13. supra. UTAH CONSTRUCTION CO.209hating their back-pay liability during this period.Therefore, webelieve that the policies of the Act will best be effected by orderingthe Company to assume full liability for the back pay accruing toOlsen during the period from the date of the Intermediate Reportto the date of the Order herein.With this exception, we shall holdthe Company and the Unions jointly and severally liable for the backpay awarded to Olsen and White.35Having found that the Respondents' 1948 and 1949 contracts con-tained unlawful hiring provisions, in violation of Section 8 (a) (1),8 (a) (3), and 8 (b) (2) of the Act, the Trial Examiner ordered thatthe Respondent Company cease giving effect to its entire contractswith the Unions or to any other contract entered into with the Unionsuntil the Unions had been certified by the Board.The Trial Examinerfurther ordered that the Company withdraw and withhold recognitionfrom the Unions until they had been certified by the Board.How-ever, as no violation of Section 8 (a) (2) of the Act has been allegedor found, we shall limit our order in this respect to requiring thatthe parties cease giving effect to the unlawful hiring provisions oftheir collective bargaining agreements and refrain from executingagreements in the future containing union-security provisions exceptas authorized by the Act.36We shall not order the Company to with-draw or withhold recognition from the Unions.The Trial Examiner recommended that the Respondents cease anddesist from engaging in the unfair labor practices which he foundto have been committed.The Respondents' illegal activities, how-ever, go to the very heart of the Act and indicate a purpose to defeatthe Company's employees in the exercise of their rights under theAct.We are convinced that the unfair labor practices which wefound to have been committed by the Respondents are potentiallyrelated to other unfair labor practices proscribed by the Act, and thatthe danger of their commission in the future is to be anticipated fromthe Respondents' conduct in the past.The preventive purpose of theAct will be thwarted unless our order is made coextensive with thethreat.In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act and thus effectuate the policies of35 In theevent thatjobs are still available on the Garfield project at the time of theissuance of this Decision and Order,either or both of the Unions may terminate itsliability for further accrual of back pay to Olsen and White by notifying the Company.in writing, that it has no objection to Olsen's or White's employment.The Unions shallnot thereafter be liable for any back pay accruingafter 5 days from the giving of suchnotice.Absent such notification by either or both of the Unions,one or both of the Unionsshall remain jointly and severally liable with the Company for all back pay that nrayaccrue to Olsen and White until the Company complies with our order to offer thememployment or until the Garfield project is completed, whichever occurs first.P:nkerton'sNational Detective Agency,Inc.,90 NLRB 205 :Childs Company,footnote 13, supra.36Member Reynolds,however,isof the opinion that the appropriate remedy requiresthat collective bargaining agreements containing unlawful provisions be set aside intheir entirety. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, we shall order the Respondents to cease and desist fromin any manner infringing upon the rights of employees guaranteedby the Act 37OrderUpon the entire record in these cases and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that:I.The Respondent, Utah Construction Co., Ogden, Utah, its officers,agents, successors, and assigns, shall:(a)Cease and desist from :(1)Discouraging membership in International Association of Ma-chinists, or in any other labor organization of its employees or appli-cants for employment, or encouraging membership in United Brother-hood of Carpenters and Joiners of America, Local No. 1498 or LocalNo. 184, AFL, or in any other labor organization of its employees orapplicants for employment, by refusing to hire or to consider foremployment any qualified applicant for employment, or by discrimi-nating in any other manner in regard to hire or tenure of employmentor any term or condition of employment..(2)Performing or giving effect to the unlawful hiring provisionsof its 1948 and 1949 collective bargaining agreements with UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1498and Local No. 184, AFL, or entering into or enforcing any extension,renewal,modification, or supplement thereof, or any supersedingagreements with said Unions, or either of them, containing union-security provisions except as authorized by the proviso to Section 8(a) (3) of the Act.(3) Interrogating its employees or applicants for employment con-cerning their union affiliations; informing applicants for employmentthat it will hire only through, or subject to clearance by, UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1498and Local No. 184, AFL, or either of said Unions, clearance beingconditioned upon membership in said Unions; and warning applicantsfor employment that they will not be considered for employment ifthey are members of International Association of Machinists.(4) In any other manner interfering with, restraining, or coercingits employees or applicants for employment in the exercise of theright to self-organization, to form labor organizations, to join orassist International Association of Machinists, or any other labororganization to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such87May Department Stores v. N. L.R. B., 326 U. S. 376. UTAH CONSTRUCTION CO.211right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) .(3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Offer to John A. Olsen and Wendell Weston White immediateemployment in positions substantially equivalent to those discrimi-natorily denied them on May 2, 1949, if such positions are in existenceat its project at Garfield, Utah, at the time of the issuance of thisDecision and Order, without prejudice to their seniority or otherrights and privileges.(2)Upon request, make available to the National Labor Relations,Board, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to an analysis of the amountsof back pay due under the terms of this Order.(3)Post at all projects now being operated by its Salt Lake City,Utah district office,38 copies of the notice attached hereto and marked"Appendix A." 39 Copies of said notice, to be furnished by the Re-gional Director for the Twentieth Region, shall, after being dulysigned by the Respondent Company's representative, be posted bythe Respondent Company immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by - the RespondentCompany to insure that said notices are not altered, defaced, orcovered by any other material.(4)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Company has taken to comply herewith.H. The Respondents, United Brotherhood of Carpenters andJoiners of America, Local 1498, AFL, Provo, Utah, and UnitedBrotherhood of Carpenters and Joiners of America, Local No. 184,AFL, Salt Lake City, Utah, and each of them, and their officers,representatives, and agents, shall:aeAlthough no exceptions have been taken to the Trial Examiner'srecommendationthat the Respondent Company post compliance notices and at its Garfield project, webelieve. In view of the intermittent nature of the Company's operations and the possibilitythat its Garfield project may already have been completed, that the policies of the Actwill best be effectuated by requiring the Company to post notices at all presently operatingprojects In the area in which the unfair labor practices were committed,rather than bylimiting this requirement to the Garfield project.Swinerton and Walberg Company, et at.,footnote19, supra.a' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order," the words;"A Decree of the United States Court of Appeals Enforcing."961974-52-vol. 95-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Cease and desist from :(1)Causing or attempting to cause Utah Construction Co., itsofficers, agents,successors,or -assigns,to discriminate in any manneragainst its employees or applicants for employment in violation ofSection 8 (a) (3) of the Act.(2)Performing or giving effect.to the unlawful hiring provisionsof their 1948 and 1949 collective bargaining agreements with saidCompany, or entering into or enforcing any extension,renewal, modi-fication, or supplement thereof, or any superseding agreements corn-taining union-security provisions except as authorized by the provisoto Section 8 (a) (3) of the Act.(3) In any other manner restraining or coercing employees of, orapplicants for employment with, Utah Construction Co., its successorsor assigns,in the exercise of their right to engage in, or to refrainfrom engaging in, any or all of the concerted activities specified inSection 7 of the Act, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment,as authorizedin Section 8 (a) (3) ofthe Act.(b)Take the following affirmative action, which the Board findswill effectuate the policiesof the Act:(1)Notify Utah Construction Co. that they have no objection tothe hiring and employment on the Company's Garfield project ofJohn A. Olsen, Wendell Weston White, or any other person withoutbeing hired through, or subject to clearance by, either or both of them.(2)Post at their business offices and meeting halls in Provo, Utah,and Salt Lake City, Utah, copies of the notice attached hereto andmarked "Appendix B." 10 Copies of said notice,to be furnished by-theRegional Director for the Twentieth Region, shall, after beingduly signed by the Respondent Unions' representatives,be posted bythe Respondent Unions immediately upon receipt thereof and main-tained by them for sixty(60) consecutive days thereafter,in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by the Re-spondent Unions to insure that said notices are not altered, defaced,or covered by any other material.(3)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached hereto as Appendix B, for posting, theRespondent Company willing, at the projects operated by the Re-spondent Company's Salt Lake City, Utah, district office, 41 in placeswhere notices to employees are customarily posted.The notices shallbe posted for a period of sixty(60) consecutive days.thereafter.Copies of said notice,to be furnished by the Regional. Director for40Ibid.41See footnote 38,supra. UTAH CONSTRUCTION CO. '213the Twentieth Region, shall, after being duly signed as provided inparagraph II (b) (1) of this Order, be forthwith returned to theRegionalDirector for such posting.(4)Notify the Regional Director for the Twentieth Region, iir-writing, within ten (10) clays from the date of this Order, what steps;the Respondent Unions have taken to comply herewith.III. The Respondents, Utah Constru^tion Co., Ogden, Utah, its offi--cers, agents, successors, and assigns, and United Brotherhood of Car-penters and Joiners of America, Local No. 1498 and Local No. 184,AFL, their officers, representatives, and agents, shall jointly and sev-erally, in the manner set forth in the section herein entitled, "TheRemedy," make whole John A. Olsen and Wendell Weston White forany loss of pay each of them may have suffered as a result of the dis-crimination against him.IT IS FURTHER ORDERED that. the complaint, insofar as it alleges vio-lations of the Act different from those found in this Decision andOrder, be, and it hereby is, dismissed.M7,IIBFAMURDoclctook no part in the consideration of the aboveDecision and Order.Appendix ANOTICE To ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees and appli-cantsfor employment that :WE WILL NOTdiscouragemembership in INTERNATIONALASSO-CIATION OF MACHINISTS, or in any other labororganizationof ouremployees or applicants for employment,or encouragemember-ship in UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OFAatERICA, LOCAL No. 1498 or LOCAL No. 184, AFL, or in any otherlabor organization of our employees or applicants for employ-ment, by refusing to hire or to consider for employment anyqualified applicant for employment or by discriminating in anyother manner in regard to hire or tenure of employment or anyterm or condition of employment.WE WILL NOT perform or give effect to the unlawful hiringprovisions of our 1948 and 1949 collective bargaining agreements,with UNITED BROTHERIOOD OF CARPENTERS AND JOINERS Or AMER-ICA, LOCAL No. 1498 and LOCAL No. 184, AFL, or enter into orenforce any extension, renewal, modification, or supplementof them, containing union-security provisions except as author-ized by the proviso to Section 8 (a.) (3) of the Act.. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees or applicants for em-ployment concerning their union affiliations ; inform applicantsfor employment that we will hire only through, or subject to clear-anceby,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, LOCAL No. 1498 and LOCAL No. 184, AFL, or either ofsaid unions, where such clearance is conditioned upon member-ship in said unions; or warn, applicants for employment thatthey will not be considered for employment if they are membersOf INTERNATIONAL ASSOCIATION OF MACHINISTS.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce our employees or applicants for employment in the exer-cise of their right to self-organization, to form labor organiza-tions, to joinor assistINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a)(3) of the Act.WE WILL offer to John A. Olsen and Wendell Weston Whiteimmediate employment in positions substantially equivalent tothose denied them on May 9, 1949, if such positions are availableat our Garfield,, Utah, project at the time of the issuance of theNational Labor Relations Board's Decision and Order, withoutprejudice to their seniority or other rights and privileges, andwe will make them whole for any loss of pay they may have suf-feredas a resultof our discrimination against them.All our employees are free to become, remain, or to refrain from be-coming or remaining, members of the above-named unions or anyother labor organization, except to the extent that this right may beaffected by an agreement in corrformity with Section 8 (a) (3) of theAct.We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any em-ployee or applicant for employment because of membership in ornonmembership in any such labor organization.UTAH CONSTRUCTION CO.,Employer.By -----------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material. UTAH CONSTRUCTION CO.Appendix B215NOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, LOCAL No. 1498 AND LOCAL No. 184, AFL, ANDTO ALL EMPLOYEES OF, AND APPLICANTS FOR EMPLOYMENT WITH,UTAH CONSTRUCTION CO.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause UTAH CONSTRUCTIONCO.,its officers, agents, successors, or assigns, to discriminate in anymanner against its employees or applicants for employment inviolation of Sectioh 8 (a) (3) of the Act.WE WILL NOT perform or give effect to the unlawful hiringprovisions of our 1948 and 1949 collective bargaining agree-ments with UTAH CONSTRUCTION Co., or enter into or enforce anyextension, renewal, modification, or supplement thereof, or anysuperceding agreements with said company containing. union-security provisions except as authorized by the proviso to Section8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, UTAH CONSTRUCTION CO.,its successors or assigns, in the exercise of their right to self-organization, to form labor organizations, to join or assist IN-TERNATIONAL ASSOCIATION OF MACHINISTS, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.WE WILL notify UTAH CONSTRUCTIONCo.that we have no ob-jection to the hiring or employment of John A. Olsen, WendellWeston White, or any other person without being hired through,or subject to clearance by, us.11 216DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL make whole John A. Olsen and Wendell Weston Whitefor any loss of pay they may have suffered as a result of thediscrimination against them.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, LOCAL No. 1498, AFL,Labor Organization.By ---------------------------------------------------------(Representative)(Title)UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OFAMERICA, LOCAL No. 184, AFL,Labor Organization.By ------------------------------------------------ --------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThese cases arose upon separate charges filed on September 28, 1049, by Inter-national Association of Machinists, District Lodge No. 114, Local Lodge No. 1066against Utah Construction Company and United Brotherhood of Carpenters and-Joiners of America, Local No. 1498 and Local No. 184, AFL, respectively.'Upon-the basis of such charges, the General Counsel of the National Labor RelationsBoard, acting through the Regional Director of the Twentieth Region (SanFrancisco, California), issued an order on June 29, 1950, consolidating the twocases for hearing and on the same day, filed a complaint against the named Com-pany and the named Unions. This alleged that the Company had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning-of Section 8 (a) (1) and (3) of the Act; that the Unions had engaged in andwere engaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) and (2) of the Act; and that all such unfair labor practices were in violationof Section 2 (6) and (7) of the Act. Copies of the consolidated complaint, andof the charges upon which it was based, together with notice of hearing thereon,were served upon the Respondent Company and the Respondent Unions.The consolidated complaint alleged in substance that: (1) The RespondentCompany and the Respondent Unions' have entered into and have enforced col-lective bargaining agreements between Associated General Contractors of Amer-ica, Intermountain Branch, and Basic Building Trades affiliated with AFL,which contain provisions relating to the hiring of men in the construction of a1References in this Report will be : The General Counsel and his representative atthe hearing, as the General Counsel: Utah Construction Company, asthe RespondentCompany or the Company ; United Brotherhood of Carpenters and Joiners of America,AFL, as the Respondent Union or the Carpenters ; Local 1498, as Local .1498 or theProvo Local; Local 184, as Local 184 or the Salt Lake City Local; International Associa-tion of Machinists, District Lodge No. 114, Local Lodge No. 1066 as the Machinists orIAM ; the National Labor Relations Board, as the Board; the National Labor RelationsAct, as amended by the Labor Management Relations Act, as the Act (61 Stat. 136)Kennecott Copper Corporation,as Kennecott.11 UTAH CONSTRUCTION CO.217copl:er refinery for the Kennecott Copper Company' at Garfield, Utah, in whichthe Company was engaged; (2) the Respondent Company "has required thatpersons to be employed by said Company should be cleared by Respondent Unionsas a condition of obtaining such employment" ; (3) on May 2, 1.949, the Respond-ent Company questioned its employees concerning their union affiliations, warnedits.employees or applicants for employment they would not be hired if they weremembers of IAM, and instructed such applicants they must be cleared throughthe Respondent Unions; (4) on May 2, 1949, the Respondent Company agreed tohire John A. Olsen and Weston W. White if they were cleared by the RespondentUnions, but later refused to employ them because of their membership in IAMand because they were not cleared by the Respondent Unions; and (5) suchactions by the Company constitute unfair labor practices under Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the Act. The complaint further allegedthat the Respondent Unions: (1) Have insisted that the Respondent Company"require that persons to be employed by Respondent Company at its [Garfield]construction site . . . be cleared by said Respondent Unions before such personscould be employed" ; (2) refused to clear John A. Olsen and Weston W. White togo to work for the Respondent Company "because of their membership in [IAM]and because of their non-membership in good standing in Respondents Unions,"all of which caused the Respondent Company to discriminate against employeesin violation of Section 8 (a) (3) and (1) and constituted an unfair labor practiceby the Respondent Unions in violation of Section 8 (b) (2) and Section 2 (6)and (7) of the Act; and (3) that such actions by the Respondent Unions "re-strained and coerced employees in the exercise of the rights guaranteed them inSection 7 of the Act," which constituted an unfair labor practice contraveningSection 8 (b) (1) (A) of the Act. The complaint further alleged that theRespondent Company was engaged in commerce within the meaning of the Actand that the foregoing unfair labor practices of the Respondents have a close,intimate, and substantial relation to commerce among the States and tend toburden and obstruct such commerce.No allegations are contained in the com-plaint that the Respondent Company violated Section 8 (a) (2) nor that arepresentation election under Section 9 (e) has ever been held.To the consolidated complaint the Respondent Unions filed a motion to dismissthe complaint and the Respondent Company filed a document entitled "Inter-rogatories" and a motion to dismiss.On August 1, 1950, Trial Examiner RobertL. Piper denied such motions and interrogatories.The separate answer of the Respondent Unions, denied, except the corporateidentity of the Company, all the allegations of the complaint, either directly orupon the ground of lack of information sufficient to form a belief. It also set up,as affirmative defense, that at the times mentioned in the complaint Olsen andWhite were employees of the Union Pacific Railroad.The Respondent Company, in its separate answer, denied specifically and gen-erally all the allegations of the complaint, except that it was a party to thecollective bargaining agreements mentioned therein.As affirmative defense theCompany alleged that the Machinists had attempted to force the Company toassign millwright work to members of the Machinists Union in violation of Section8 (b) (4) (D) of the Act; that the Machinists had attempted to require appli-cants for employment on the Garfield project to be first cleared by the Machinists ;that the Machinists had interfered with, restrained, and coerced the Company'semployees by attempting to compel the Company to recognize its members ; andThe complaint used the name"Kennecott Copper Company" and it so appeared inthe evidence at the hearing.Actually, from the records of the Board in numerous.proceedings,the correct title is "Kennecott Copper Corporation."The last name willbe employed in this Report. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDthat at all times mentioned in the complaint John A. Olsen was an employee ofthe Union Pacific Railroad subject to the Railway Labor Act and not the NationalLaborRelationsAct, as amended.Pursuant to notice, a hearing was held in Salt Lake City, Utah, from August 24through September 5, 1950, before Hamilton Gardner, the undersigned TrialExaminer,duly designated by the Chief Trial Examiner. At the beginning of thehearing the Trial Examiner permitted the Respondent Company, onmotion,to amend itsanswerby changing `.`admit" to "deny".in paragraphs 1 and 2. Thisrelated to the matter of interstate commerce. Similarly the Respondent Unionswere granted leave to amend their answer in the next to lastline by insertingthe name of Weston White. This had to do with Olsen's and White's employ-ment with the Union Pacific Railroad. The General Counsel was also permittedto amend the figures in paragraph I (b) of the complaint, relating to commerce,to conform with the testimony of witness George H. Putnam. At the conclusionof the General Counsel's case-in-chief the Company and the Unionsmade andargued separate motions to dismiss the complaint.The TrialExaminer deniedthe motions.The Respondent Unions also made and argued a motion todismissthe complaint as to John A. Olsen on the ground he had been employed by theUnion Pacific Railroad on May 2, 1949, and consequently did not come within theAct.This motion the Trial Examiner took under advisement and it will bedecided as appears later in this Report.Upon the conclusion of the hearing theRespondents made separate motions to dismiss the complaint, which the TrialExaminer held in abeyance to be decided in this Report. Finally the TrialExaminergranted a motion by the General Counsel to amend the pleadings toconform to the proof as to such minor matters as names and dates.At the hearing the General. Counsel and both Respondents were representedby counsel and the Machinists by an authorized representative, all of whomparticipated in the proceedings.Full opportunity was afforded all parties tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The parties were advised of their right to present oralarguments at the opening and closing of the hearing.All counselmadelengthyoral arguments at the end of the hearing.They were also advised of their rightto submit proposed findings of fact, conclusions of law, and briefs.All of theRespondents have filed briefs which have been carefully considered.Nothingwas received from the General Counsel.Upon the entire record in the case, and from my observationof the witnesses,Imake thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT COMPANYUtah Construction Company is a corporation of the State of Utah with itscorporate business office at Ogden, Weber County, therein.For upwards of 50years, according to George H. Putnam, one of its vice presidents. and districtmanager at Salt Lake City, Utah, who testified for the General Counsel, it hasbeen engaged in the business of "general contracting including heavy construe-tion."In additional to the corporate office at Ogden, where company recordsare ultimately maintained, the Company operates district offices in Sari Fran-cisco, California, and in Salt Lake City, Utah.Of the officers of the Company itspresident and two vice presidents are stationed at San Francisco ; one vice pres-ident and secretary at Ogden ; and George H. Putnam, vice president and districtmanager, at Salt Lake City.The San Francisco and Salt Lake City offices areoperative establishments which carry on and control the various constructionprojects in the western United States and foreign countries.The jurisdiction of UTAH CONSTRUCTION CO.219the Salt Lake City district includes the State of Utah.The Company also owns-a subsidiary corporation in the Republic of Mexico.At various times it hasaffiliatedwith other construction concerns,by incorporation or otherwise, tohandle projects of major size,e.g., the Bonneville Dam on the Columbia Riverand the Boulder Dam in the State of Nevada.The Company also maintains an office on each project during the constructionperiod.There the local records are kept, such as payrolls and personnel data.Eventually these records, at least in condensed form, find their way to the cor-porate office at Ogden.Each project, under its jurisdiction district manager,sets up a supervisory and administrative force, consisting ordinarily of a projectmanager, superintendent,assistant superintendents,foremen, and personneldirector.Such was the situation at Garfield, Salt Lake County, Utah, wherethe Company had a contract to build an electrolytic copper refinery for the Ken-necott Copper Corporation. It is with this project that the present case is con-cerned.Similar job offices were maintained by the Company in 1949 at theGeneva Steel Company, Provo, Utah, at Leadville, Colorado, at Rapid City, SouthDakota, andat the Davis Dam in Nevada, the last two being under the directionof the San Francisco office.According to Putnam, who was the only witness to testify about the commercephase of the case, he had authority, as manager of the Salt Lake districts"tonegotiate for and develop contracts and purchase equipment and materials andcommit thecompany tocontractual obligations of various natures and kinds."He had "exclusive authority to bid for the State of Utah" which could not beinterfered with by any other office of the Company. He possessed ultimateauthority in hiring and firing.But he was directly responsible to the board ofdirectors.The Kennecott Copper Corporation job was bid and handled in thismanner.In addition to the job at Garfield,Utah, for Kennecott,Putnam testified theSalt Lake City district in 1949 dug,screened,and sold slag to the Union PacificRailroad for approximately $200,000 and 50 carloads to the Denver & RioGrande Railroad in 1950, to be used as ballast. It also mined iron ore in IronCounty, Utah, which it sold to the Kaiser Company at Fontana, California, inan unspecified amount. Similarly,itmined ore for the Colorado Fuel'& IronCompany at Leadville,Colorado, which, however,itmerely shipped and did notsell.Furthermore it built some housing for the Kennecott Copper Corporationin Salt Lake County, for the United States Steel Corporation at Dragerton, forthe Kaiser Company at Sunnyside;constructed a coal tipple for the Utah FuelCompany in Carbon County;and did some grading for Standard Oil of Califor-nia at its oil refinery in North Salt Lake-all in Utah. The amounts involveddo not appear in the record.No evidence was presented specifying the purchases and expenditures of theUtah Construction Company in its entirety for 1949. Such proof was limitedto the Salt Lake City district..On the Kennecott project in the calendar year 1949 the Respondent Companymade purchases in the amount of $1,732,392.92.The portion of these purchasesreceived from outside the State of Utah was$270,203.28,although Putnamtestified that an unspecified part of the latter amount was ordered through localbrokers.Purchases within Utah totaled $1,462,189.64 and consisted largely oflocally produced sand,gravel,cement; and brick.Hardware,petroleum prod-ucts, and lumber, most of which was produced in other States, was bought fromdealers in Salt Lake City.The steel used on the project was furnished to theextent of 90 percent by Kennecott,but not the Respondent Company, and wasobtained from the American Bridge Company,outside Utah.For some smallfabricating jobs the Company bought steel from the Geneva, Utah, steel plant, a 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsidiary of the United States Steel Corporation.The Company also installedlarge quantities of copper bars, and electric motors and generators, but thesewere supplied entirely by Kennecott, although made outside of Utah.3The total volume of sales of the. Company's Salt Lake district office in 1949was approximately $12,000,000.This represents what it received for its serv-ices, its materials, and the use of its machinery and equipment under variouscontracts.Of this amount, Putnam estimated 50 percent was derived fromsources outside Utah.The figures include the Garfield job and the work donefor the Respondent Company, the Union Pacific Railroad, Kaiser Company,Colorado Fuel & Iron Company, United States Steel Corporation, and othersdetailed above.The Respondent Company carries on the heavy construction business. It isimportant in this type of case to determine the characters of business doneby the concern for which the building is erected. Consequently the questionmust necessarily be asked : Is the Kennecott Copper Corporationengaged incommerce within the meaning of the Act? The record itself is somewhatmeager on this point.Putnam testified that he knew the Utah Copper Companymine at Bingham, Utah, owned and operated by Kennecott, is one of the largestin the world and that the latter company ships copper throughout the UnitedStates and to foreign countries.But the question has already been settled bydecisions of the Board.Thirteen cases have been found in which the Boardheld that Kennecott was engaged 'in business in accordance with provisions ofthe Act and assumed jurisdiction.The latest one to deal with Kennecott CopperCorporation, Utah Copper Division, was decided in February 1949.' Othersdeal with Kennecott's divisions in Arizona,` New Mexico, and Nevada.At anearlier period, when Kennecott operated its Utah division as the Utah CopperCompany, the Board assumed jurisdiction over that concern at least 17 times,the latest probably beingUtah Copper Company and Kennecott Copper Cor-porationandInternational Union of Mine, Mill and Smelter Workers etc.6It is therefore found that Kennecott Copper Corporation is engaged in commercewithin the meaning of the Act.The same situationapplies asto several other concerns for which the Re-spondent Company did business in 1949.Thus the Board has exercised juris-diction over theKaiser Company, Inc. (Iron and Steel Division)'inmatterspertaining to its coal mine in Utah and its steel mill at Fontana, California,which are involved in the instant case.Again,Standard Oil Company of Cali-forn.ia,for which the Company did some grading work at North Salt Lake, hasbeen held to come 'under the Act.' Similarly,Colorado Fuel d IronCompanyon whose property at Leadville, Colorado, the Company mined and shipped ironore has been held to come within the purview of the Acts Therefore I findthat each of these three concerns is engaged in commerce as defined in the Act.The Board has recently handed down a number of decisions which are helpfulin deciding the jurisdiction phase of this case. InStanislaus Implement and31n an early stage of the hearing Putnam made an unofficial estimate that the totalpurchases for the Garfield job were about $2,900,000, of which approximately $250,000came from outside Utah. The figures cited above were presented near the close of thehearing from a memorandum made by the Company's district office manager, which hecompiled directly from the books.4 81 NLRB 957.5 One of the latest Arizona cases isKennecott Copper Corporation, Ray Mines Division,Hayden Operations,84 NLRB 836.6 57 NLRB 641. See preceding decisions in the same case : 56 NLRB 35 and 54 NLRB1151.773 NLRB 931.3 82 NLRB 108; 79 NLRB 1466 and numerous earlier cases..67 NLRB 100; 63 NLRB 1049. UTAH CONSTRUCTION CO.221-Hardware Company, Limited,"itheld to be in interstate commerce a Cali-fornia concern which made retail sales of hardware, machinery, implements andparts, and fabricated farm machinery and equipment. Its over-all purchases,amounted to $600,000 much of which was produced in other States.Its salesapproximated.$1,300,000 of which 98 percent was to customers in California.The Board sets up a dividing line of $25,000 in these respects :Without considering the amount and character of the-inflow, we furtherfind, in view of the fact that the Employer's annual shipment of goods topoints outside the State amounted in. value to more than $25,000, that itwill effectuate the policies of the Act for this Board to assert jurisdiction.In future cases we will exercise jurisdiction over employers whichannuallyship goods valued at $25,000 or more out ofa State.Along the same line, as applicable at least to some extent to this case, areHollow Tree Lumber Company"andDorm'sHouse of Miracles, Ine.i2Theamounts of inflow and outflow here far exceed those in the cited cases.On the record it is practically admitted that Utah Construction Company assuch is engaged in commerce under the Act. On redirect examination Putnam,vice president and manager of the Salt Lake City district, in answer to ques-tions with respect to intercompany relations, stated : "Well, of course, there'sonly the one Utah Construction Company." In oral argument, on his motionto dismiss the complaint for lack of jurisdiction, counsel for the Companyconceded:We have not denied that the Utah Construction Company as such isengaged in business in various states in the Union.We have no denial ofthe points which the General Counsel emphasizes at great length that weare engaged in construction projects in many of the states of the west... .The undisputed evidence shows that the Company, during the period hereinvolved, carried on its activities in Utah, Colorado, South Dakota, Nevada, Cali-fornia, Oregon, Washington, and in the Republic of Mexico.Counsel for the Company, however, both in oral argument and in their briefs,insist that consideration of jurisdiction be limited to the Salt Lake City districtand should not include operations of the Company outside Utah.They arguethat the district was "autonomous," self-sufficient, and independent.Putnam'stestimony has heretofore been set out.While he had complete authority as tobidding and performing contracts, hiring and firing, and personnel, yet he wasresponsible to the directors for his management of affairs. Indeed he was ap-pointed by the directors originally after years of service for the Company out-side the Salt Lake City district. Inferentially he could be removed by thedirectors whose jurisdiction extended over the "one Company" wherever it func-tioned.The over-all corporate organization thus prevailed in Utah as elsewhere.Counsel cite N.L. R. B. v. Shawnee Milling Co."in support of their argument.This concerned a plant at Pauls Valley, Oklahoma, which made "chops, henfeed, dairy and hog feed" only.The plant was entirely owned by ShawneeMilling Company, which produced flour at Shawnee. The manager at PaulsValley had "complete charge of the activities of that plant," subject to a generalsupervision by the Shawnee officials. In 1947 the Pauls Valley plant made allits purchases in Oklahoma, except 1 percent, although in normal years no suchexception obtained.All sales were made within the State.The circuit court of7091NLRB618.1191 NLRB 635.3291 NLRB 632.33184 F.2d 57(C. A. 10). (Aug. 4,1950). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeals held the Board lacked jurisdiction.But a comparison of the facts ofthat case with those at bar immediately discloses their dissimilarity.Here theRespondent Company engagedin businessin many States and even the Salt LakeCity district operated at least in Utah, Colorado, and California, and withmany concernsengaged in interstate commerce.Moreover, the. amounts ofinflow and outflow in the instant proceeding vastly exceed those in theShawneecase.The case ofSperry, Regional Director,etc. v.Denver Bldg. & Const. TradesCouncil et al.,'also cited by counsel, throws little light on the present problem.That involved a petition for an injunction filed by the Regional Director, underSection 10 (1) of the Act, in the United States District Court of Colorado.Aside from the question whether the decision is binding in this proceeding,ithas little resemblance to what must be determined here under the presentfacts.Actually the district court, in denying the petition for injunctive relief,appeared to rest more on the local nature of the labor troubles than upon anyquestion of inflow and outflow and other interstate data.In any event this matter has been clearly settled by the Boardin its recentdecision ofThe Borden Company, Southern Ilivision.1°That caseconcernedthe Houston, Texas, plant of The Borden Company, an operator in milk productsthroughout the United States.At Houston purchases of supplies of $4,000,000were effected of which $120,000 were shipped from outside."All sales weremade locally."[Emphasis supplied.]The Boardin assumingjurisdiction,stated :Having recently reexamined Board policy covering the exercise of juris-diction,we continue to believe that when a plant is owned and operatedby a company which is a multi-state enterprise, we should exercise ourdiscretion in favor of taking jurisdiction, even though management is en-trusted to local officials and the particular plant may sell its entire productwithin the State where it is located.In a footnote the Board remarks thatN. L. R. B. v. Shawnee MillingCo., dis-cussedabove, is "distinguishable."There remains the somewhat unique contention of counsel that, because Kenne-cott did not utilize the plant while it Was under construction by the Company,it could not therefore be in interstate commerce. If such a doctrine were applied,no construction or building-concern would ever be amenable to the Act. I rejectthis argument.Upon the facts found above, and for the reasons stated,I findthat the ' Re-spondent Company was engaged in commerce within the meaning of the Act 1.II.THE LABOR ORGANIZATIONS INVOLVEDIt was stipulated in open hearing by counsel for all parties that InternationalAssociation of Machinists, District Lodge No. 114, Local Lodge No. 1066, is alabor organization within the meaning of Section 2 (5) of the Act. It is sofound.As to United Brotherhood of Carpenters and Joiners of America, Local No.1498 and Local No. 184, AFL, undisputed documentary and testimonial proof14 77 F. Supp. 321.16 91 NLRB 628.16The Trial Examiner has caused a thorough search to be made in all applicablefacilities at the Board'sWashington office and no instance was found in which UtahConstruction Company has ever been a party in any proceeding before the Board.Forthat reason he has felt constrained to go into nrore than ordinary detail-on the issueof jurisdiction. UTAH CONSTRUCTION CO.223was offered and received of their constitution and bylaws, organization, pur-poses, functions, and activities.Based on such proof, I find they are labororganizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIRLABOR PRACTICESINVOLVEDA. The over-all backgroundSome of the important facts in this matter are not in dispute. They will beset forth at this point before entering into the controvertedissues.1.Lack of electionunder Section 9 (e)Itwas stipulated by counsel for all parties in open hearing that no electionhad been held among the Company's employees at the Garfield project underSection 9 (e) of the Act nor have the Respondent Unions been certified by the-Board as the collective bargaining agent of such employees.The stipulationapplied to the agreements of June 1, 1948, and August 12, 1949, which are inevidence and will be discussed later. I so find.2.The collective bargaining agreementsOne important element in these proceedings lies in two collective bargainingagreements which are on file as exhibits.The first bears date of June 1, 1948,and was in effect when the events occurred which are the subject matter of thisaction.It is entitled : "Labor Agreement-Building Heavy, Highway and Engi-neering Construction-Between Associated General Contractors of America,Intermountain Branch and Basic Building Trades, Affiliated with A. F. of L."The agreement covers "general construction work in the State of Utah." It wassigned on the one part by the Associated General Contractors and by 75 membercontractors, including the Respondent Company, and on the other part by 6 craftsunions affiliated with the American Federation of Labor, including the Car-penters.Part of the preamble reads :WHEREAS, the CONTRACTORS are employing members of the various unions,parties to this agreement ; andWHEREAS, the CONTRACTORS desire to procure and UrIONS agree to furnishemployees for the performance of said work in the State of Utah in sufficientnumbers, and with sufficient, skill to insure continuity of work; andThat part relevant here sets forth :Article IIIHiring of menA. The CONTRACTOR shall have entire freedom of selectivity in hiring andmay discharge any employee, provided there shall be no discrimination onthe part of the CONTRACTOR against any workman, nor shall any workmanbe discharged by reason of union activity not interfering with the properperformance of his work.B. In order to secure qualified and competent workmen, CONTRACTORagrees to hire workmen who have previously been employed, by theCONTRACTOR or other employees in the classifications covered by this agree-ment regardless of union membership. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The UNIONS agree to assist the CONTRACTOR in the procurement ofcompetent workmen by maintaining at their offices lists of workmen whoare qualified and competent and available for employment, which listsCONTRACTOR will refer prior to the procurement of workmen.UNIONS agreeto furnish upon request the CONTRACTOR with competent workmen. Nothingherein contained shall deprive the CONTRACTORS from being the sole judge ofthe qualifications of workmen for employment.D. The UNIONS agree to promptly file the necessary petitions with theNational Labor Relations Board to bring about the union authorizationelections and the Associated General Contractors of America, IntermountainBranch, agrees to cooperate in obtaining and furnishing information neces-sary for said elections; the parties hereto agree to establish procedure forcooperation to facilitate said elections in conformity with the Labor-Man-agement Relations Act of 1947.E. Upon the National Labor Relations Board certifying to the fact thatthe employees covered by this agreement have authorized the respectiveUNIONS to enter into an agreement in their behalf requiring UNION mein-bership as a condition of employment all employes thus covered shall berequired to become members of the respective UNION within the time pre-scribed by the Labor-Management Relations Act of 1947.The second agreement is dated August 12, 1949, thus antedating the eventsof May 2, 1949, to be discussed later.The corresponding employment paragraphstates :Article IIIHiring of MenWHEREAS existing labor relations practices in the construction industryin Utah are long established and have been effective for both employer andemployee.WHEREAS the nature of employment is fluctuating and, intermittent in thatemployees move from job to job in varying numbers ; and,WHEREAS in the interest of maintaining harmonious relations in the in-dustry, it has been, and is, the established practice to encourage newemployees to become members in the craft unions having established juris-diction over the work involved.Now THEREFORE the parties hereto agree as follows :A. In order to secure qualified workmen Contractor agrees to hire work-men who have previously been employed by the contractor or other employersin the classifications covered by the agreement.The unions agree to assistcontractor in the procurement of such workmen and will furnish such menupon- request.Contractors will call on unions to furnish such workmenin the classifications herein contained. If a shortage of workmen existsor 'Union does not supply qualified workmen within a reasonable time uponrequest, Contractor may secure workmen from other sources. In such casesunion will be notified of the procurement of such workmen through thefacilities offered by the union. In all instances Contractor shall be thesole judge of the qualifications of workmen for employment.B. It is the intent of the parties to this Agreement that the hiring andemployment of workmen shall not be in violation of the National LaborRelations Act as amended by the Labor-Management Relations Act of 1947.In the-event that said laws as pertaining to the hiring provisions of thisparagraph are clarified or modified by action of the Congress or Court UTAH CONSTRUCTION CO.225of final jurisdiction either party to this agreement may, by serving thirty-day written notice upon the other party request renegotiation of the termsof this article to bring about conformity with such revisions of the laws.Itwas stipulated that this latter agreement was still in effect at the time.of the hearing.3.The general nature of the Company's construction operationsSubstantial proof was offered by the Company of the peculiar nature of itsconstruction operations and business, including the Kennecott project here underconsideration.This was not controverted by the General Counsel. Chief wit-nesses on these matters were Putnam, district manager, and "Vic" Ryan, projectsuperintendent.Putnam testified that construction of a building or plant, such as the Kennecottelectrolytic unit, is a temporary rather than a permanent operation.Usually adefinite time limit for completion of the building is set out in the contract.After the contractor has made its bid and it has been accepted and a contractexecuted, the contractor starts to build up his force of employees for the job.The original skeleton force consists of part of the supervisory force.Ryantestified that when the Garfield project started on October 17, 1948, the crewconsisted of the project manager, himself and one office employee.McAdamswas later added as personnel manager. Primarily it was McAdams' job to pro-cure properly qualified employees, although in the beginning lie was assistedby the Salt Lake City office. Sources of the employees for the project werevarious.First of all, it was sought to obtain all the experienced former em-ployees available.For the balance, contacts were made with the UnitedStates Employment Service and private employment agencies ; advertisementswere placed in newspapers, as was clone in this instance; and the craft unionswere called for lists of available, qualified men.The agreement between theRespondents governed this last named source of supply of workmen.As aresult of this method of procurement both union and nonunion men were hired.Putnam and Ryan testified they knew some of the employees wore union badgesand some had no union affiliations.Richard H. Hunt, business agent and treas-urer for the Carpenters Salt Lake City Local No. 184, corroborated this, althoughhe further testified that when his Union learned of a nonunion man on the jobit solicited his membership.Upon the gradual completion of the contract themen were laid off progressively.Putnam and Ryan further stated that the very nature of the business of con-structing a building, especially the time element, is such as to require the rapidmobilization of a working force. Consequently all available sources of materialwere tapped, as in the present case.Richard H. Hunt, business agent and treasurer of Carpenters Local UnionNo. 184, testified concerning the part his organization played in this process ofprocurement.He stated that it was his "duty, as Business Agent of Local184, to deal with the contractors pursuant to that agreement" then in force.He continued: "We do everything possible to procure men. In the event thatany contractor seeks employees, we try to find them for him.Our membershipis required to take a clearance to the job."The Local Union does not "insistthat the Utah Construction Company require that all its employees at theKennecott job be cleared through [it] before they are employed."But Huntfurther stated that he encouraged all emp'oyees on that project to join hisUnion.Local 184 at Salt Lake City acted as the central clearing house forlocals in the surrounding cities, including Provo.For that purpose the outsidelocals supplied Local 184 lists of their members in good standing who were .226DECISIONSOF NATIONALLABOR RELATIONS BOARDqualified in various classifications.Hunt stated that not all the workmen on.the Garfield project had been cleared by his Local Union, "but they did a largepercentage."According to him the only insistence on clearance was appliedto union members and not others. All this was corroborated by William G.("Bill")Ryan, business representative of Provo Local Union 1498..I credit the testimony of these witnesses and find these facts to be as statedby them.4. Identity of persons involvedTo facilitate understanding this case, it is advisable to identify the principal,persons involved.a.Respondent CompanyAs already appears, George H. Putnam was vice president and manager ofthe Salt Lake City district.Vincent E.Ryan, sometimescalled "Vic",acted assuperintendentof construction at the Garfield project.Virg M. Butlerappearsas assistant superintendentfor the late afternoon shift and Vern Jeffries as suchfor the day shift.Warren E. Woodland functioned as millwright foreman.McAdams was the projectpersonnelofficer.b.Respondent Unions(1)Local 184,Salt Lake City, UtahItwas stipulated that-McQuarrie was financial secretary for Local 184 ofthe Carpenters;and Richard H. Hunt was business representative and treasurer.(2)Local 1.498, Provo, UtahBy stipulationWilliam G. Ryan,usually referred to as "Bill,"was identifiedas the business representative of Local 1498,Lloyd Lott was its president, andWalter G.Willis its financial secretary.c.MachinistsH. B. Egbert appeared as business representative of District 114, InternationalAssociation of Machinists, the charging party in these cases.d.DiscriminateesThe two men on whose behalf the Machinists filed chargesagainst the Re-spondents were John A. Olsen and Weston W. White. Both residedat Provo,Utah, about 45 miles southeast of Salt Lake City.B. The Respondent Company's discriminatory refusal to hire Olsen and White1.John A. OlsenOlsen testified for the General Counsel that he and Weston W. White arrivedon the Company's Garfield project'on May 2, 1949, about 9 a. in. for the purposeof seeking employment.Olsen had previously worked for the Companyon -jobsin North Carolina, Ogden and Geneva, Utah, and Wells, Nevada. After-makingseveral inquiries they accidentally met Vern Jeffries with whom he had pre-viously worked.As to his capacity, Jeffries testified that he wasassistantsuperintendent in charge of construction on the day shift under Vincent E.("Vic") Ryan.He had several foremen and about 75 men of various classifica-tions of workers under him.He issued instructions to the foremenand super-vised their work and crews.He did not employ men, but could recommendthem to Ryan, superintendent:He did have authority,however, to fire men UTAH CONSTRUCTIONCO.227under him by sending them to the personnel office "to get their time." In.addition he could effect transfers of men on jobs within the scope of his workand could make recommendations for increases in pay, in conformance withclassifications contained in the agreement.I find that Jeffries was a supervisoras defined in the Act.a.Olsen's conversationwith JeffriesOlsen related a conversation he claims to have had with Jeffries on the early-morning of May 2, 1949, in front of the repair shop with White present: "Istopped and asked him . . . what the possibilities of getting a job were and.he told me that they were hiring men only through the union." Testifying forthe Respondent Company, Jeffries stated : "I cannot recall that conversation."In general he denied ever discussing with employees any question of their affilia-tionwith a union. Specifically he denied ever stating to any employee orapplicant that they must be cleared through the Carpenters before they could.obtain jobs.He knew there were some union members at work because he had.seen union buttons displayed. I credit Olsen's version of this conversation.Atmost, all Jeffries stated was that he had no recollection concerning it, coupledwith a sweeping general negation of any such statement to anyone.Following this talk with Jeffries, Olsen related that he and White proceededto find Vincent E. ("Vic") Ryan whom they located near a building in whichcement vats were under construction.This was about 10 a. in. Present wereOlsen,White, Ryan, Virg M. Butler, and Walter E. Woodland, all employees ofthe Respondent Company. It is necessary first to fix the exact status thesemen occupied with the Company.According to "Vic" Ryan's testimony for the General Counsel, he had beensuperintendent of construction on the Garfield contract since it started in Octo-ber 1948.He directed assistant superintendents and foremen as to job assign-ments, coordinated their work, and saw they complied with plans and specifica-tions..Part of his duties was to ascertain from his foremen what workmenwere needed and then to requisition them from the personnel office. Occasionallyhe interviewed applicants and, if they were needed, he referred them to per-sonnel.The actual placing of applicants on the payroll was accomplished onlyby the personnel manager.He was empowered to fire both foremen and workers,to effectuate transfers, and to make promotions. I find that "Vic" Ryan was asupervisor under the terms of the Act.Virg M. Butler likewise testified without contradiction for the General Counselas to his duties, authority, and responsibilities.He was one of several assistantsuperintendents at the Kennecott Copper job.He supervised the construction.of electrolytic tanks on the "swing shift."Under him worked millwrights,.operating engineers,and laborers,all of whom except the last named were underforemen.Hedid not actually employ or discharge workmen butmade recom-mendations to Ryan. On this job he had made no recommendations of hiring..He assigned men to specific work, directed them, and checked that they per-formed their assignments. I find that Butler was a supervisor in accordancewith the provisions of the Act.b.Olsen's11rst conversation with RyanUnder these circumstances Olsen told of the following conversation with Ryan :I had been acquainted with Mr. Ryan a little bit before,and I was in-troduced to Mr. Butler.During the conversation Mr. Ryan asked me whatunion I belonged to and I showed him my cards, my quarterly cards; in theCarpenters organization, 1498, in Provo.He asked me if I could come to.961974-52-vol. 95-16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDwork that afternoon and I told him no, it was a little bit late, but I couldmake it the next day at 4: 30, and at that there was a Mr. Butler that said,that told me, "Fine, I'll be looking for you then."And Mr. Ryan gave mea note to a Mr. McAdams to go and get fixed up for-recommended me, I sup-pose, for a job.This note is in evidence and reads :McADAMS, Please sign up Mr. J. A. Olsen to report on Swing Shift Tues.-4: 30 p. in.Welder.V. E. Ryan.(The ink figures"5/2/49" were placed on the note by Olsen.)On cross-examination Olsen admitted that while he told Ryan he belonged tothe Carpenters Union,he failed to mention that he was a member of the Ma-chinists Union.His explanation was that Ryan had not asked him about theMachinists.He also stated that upon his return toProvo thatevening he hadwritten a memorandum of the day's events. Neither this nor a subsequent mis-dated statement to a field examiner of the Board were offered in evidence,although referred to in the testimony.As a reason for so doing he pointed tohis recent difficulties with the Carpenters Union at Provo, to which referencewill be made later in this Report.No explanation was offered as to how or whyhe retained possession of Ryan's note to McAdams,the personnel manager, orwhy he dated that document with ink figures.It should be noted at this point that Olsen in his own testimony,never re-ferred to the specific job for which he applied to Ryan.His testimony that heintended to work as a millwright does not alter the fact that such was nevermentioned in Olsen's talk with Ryan."Vic" Ryan also testified for the RespondentCompanyabout this conversation.He stated that he, Olsen,Woodland, and a foreman named Harlocker werepresent.He had no recollection of seeing White there.Harlocker had previouslytold Ryan he needed a welder, so in filling out the note to the personnel manager,quoted above,Ryan wrote in the word"welder."Ryan was not at all certain ofthe content of his talk with Olsen.A.He came up and shook hands with me and they requested that I-toldme [sic]to request that he was seeking employment there and that's all Iremember of ever talking to him.Warren E. Woodland, millwright foreman, whom both Olsen and Ryan testifiedas having been present at this conversation, testified for the defense that all heheard said was Olsen's inquiry for a job and Ryan's statement that he would givehim a note to McAdams of the personnel office, which was done.He did notbelieve either White or Butler was present.VirgAl.Butler,a company witness, testified that he did not recall seeing eitherOlsen or White on May 2,1949,or having any conversation whatsoever with them.All of the Company's witnesses, including"Vic" Ryan, Woodland,and Butler,repeatedly denied that they ever questioned employees or applicants regardingunion activities or ever told them that they must clear with the Carpenters inorder to secure employment."Vie" Ryan made specific denial as to these matterswith respect to Olsen and White :Q. Are you absolutely certain in your mind that you didn't instruct OlsenorWhite that they had to join the Carpenters' Union?A. I am.I am constrained to credit Olsen's version of this conversation,although I donot regard him as being in all respects a trustworthy witness, either from the UTAH CONSTRUCTIONCO.229content of his testimony or from his demeanor and appearance on the witnessstand.But "Vie" Ryan's testimony did not refute any material statement madeby Olsen.That of Woodland did so even less. And all Butler's testimony.amounted to was that he had no recollection concerning the matter. It is truethat all three disclaimed the alleged statements to anyone and "Vic" Ryanspecificially denied doing so to Olsen and White. It is a well-established rule ofevidence that in giving it weight, specific affirmations may, in the discretion ofthe trial court, prevail over general denials. I apply that rule here.c.Olsen's conversation with McAdanis, personnel managerThe record discloses without any dispute that McAdams was the personnelmanager at the Company's Kennecott job. "Vic" Ryan's testimony showed thatMcAdams had the final duty and responsibility of hiring men, whether he re-ferred the applicants to McAdams or they came to the latter initially. Theprocedure followed in the present case bears this out.Documents received in-evidence in the nature of a "Personal History Questionnaire" and "EmployeeRecord" substantiate it.And finally Putnam, district manager, testified "thatin setting up the Garfield job lie employed McAdams as personnel managerand fully instructed him as to his duties.Consequently I find that McAdamswas a supervisor of the Company within the definition of the Act.Following the conversation with "Vic" Ryan detailed above, Olsen, accompaniedby White, proceeded to the personnel office and presented Ryan's note to McAdams.Olsen testified this conversation ensued :I gave him it note that Mr. Ryan had given to me saying that Mr. Ryanhad recommended we went to work . . . McAdams asked me what unionI belonged to and I pulled from my pocket my quarterly card showing mem-bership in the Carpenters as.of the first quarter of 1949 and the last quarterof 1948 and he started to write a note . . . [Then follows testimonyregarding White which will be discussed later.]Q. . . . what did Mr. McAdams tell you to do with the note that he gaveyou...?A. He told us to take it into the Carpenters in Salt Lake for a clear-ance . .This note reads :Mr. McQuarryWill you please clear J A Olsen and [obliterated]MCADAMSOn the record this evidence remains uncontradicted.Counsel for the Com-pany stated in open hearing that McAdams was not then employed by theCompany and that a diligent search had failed to disclose his present where-abouts.Olsen admitted on cross-examination that McAdams told him to returnthe note after seeing the Carpenters, but he did not do so.He offered noexplanation for this conduct.Not without some hesitation, because of Olsen's questionable dealing withboth the Ryan note and the McAdams note and for other reasons noted aboveand below, -I still credit Olsen's version in its main facts. I find that McAdamstold Olsen he must be cleared by the Carpenters and gave him a note to theCarpenters for that express purpose.d.Olsen'ssecond conversation with Ryan, May3, 1949hollowing interveningevents with respect to the Carpenters'two Locals,which will b? consideredhereinafter,Olsen testified he returned to the Gar- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield job on the next day, May 3, 1949, about 4: 30 p. in.He was unable to find!McAdams, but did see "Vic" Ryan and talk to him. No others were present.I told Mr. Ryan that they wouldn't give me a clearance but that I was.ready to go to work and he says "Well", he says, "let's see if we can findso and so" and he mentioned some name but I did not catch it ... and wedidn't find the gentleman that he was looking for and so he says "Well, theywill have to clear you, I guess, or you can't go to work." . . . He said theywere sorry but there was nothing else to do about it so I just went home.."Vic" Ryan's only testimony regarding this occurrence was that he did notrecall the conversation nor even remember seeing Olsen on that date. Such arefutation is hardly convincing under the circumstances, so I credit Olsen'stestimony..From the foregoing it is clear that "Vic" Ryan and Jeffries questioned Olsen.regarding his union affiliations, especially with respect to the Carpenters. Itis equally apparent that Ryan accepted Olsen's application for a- job with theCompany, but made such employment contingent upon a clearance from theCarpenters.The note from Ryan to McAdams and the note from McAdams .to.McQuarrie of the Carpenters are additional proof of this process of discrimi-nation..Then, finally, when the Carpenters did not clear Olsen, the Company-refused to hire him. I find that the nonclearance by the Carpenters was the soleand exclusive reason for the Company's refusal to hire Olsen, after once havingoffered him work, even though on this contingency.2.Weston W. WhiteMention has already been made that White accompanied Olsen to the Com-pany's Garfield project on May 2, 1949, and was present at the various conver-sations already delineated. In general Olsen was the spokesman for both andWhite had relatively little to say. In fact, in the talk with Jeffries, Whitenever spoke and his desire for a job was not even mentioned.a.White's first conversation with "Vic" RyanThose present on this occasion, according to White as a witness for the Gen-eral Counsel, were he, Olsen, "Vic" Ryan, Butler, and Woodland.White's par-ticipation in the conversation was extremely limited.Upon being introducedto Ryan, White "asked Mr. Ryan if he needed any men and Mr. Ryan asked Mr.Olsen and me all of our qualifications." ^ White replied that he had worked onseveral construction jobs as a heavy duty mechanic; "He asked me if I belongedto the union and he told me that all the jobs cleared through the union and heasked me if I belonged to the union . . . He did not specify any union. Atthat time I told him I'd been working . . . under a permit . . . from the Op-erating Engineers."White never mentioned he belonged to the Machinists.Ryan told White that he had no work for White but that McAdams might havesome opening.Thereupon Ryan wrote out a note for Olsen to present to Me-.Adams, but White's name did not appear on the note. Ryan gave no separate notetoWhite.Olsen's testimony concerningWhite's contribution rather elaborated whatWhite himself had related, but added nothing new."Vic" Ryan testified he did not remember White being present at this occur-rence.Woodland and Butler testified to a similar lack of recollection.I credit the version of White and Olsen that "Vic" Ryan asked about White'sunion affiliation and said applicants must clear through "the union"-unspecifiedas it was. But White's credibility is substantially lessened by the fact that, UTAH CONSTRUCTIONCO.231in reply to Ryan's question,he withheld the information that he belonged tothe International Association of Machinists.In any event,even if White'stestimony be taken as true, it still shows that Ryan did not promise White a.job, but in fact told him he had none.The absence of White's name on the noteRyan gave to Olsen verifies this.b.White's conversation with McAdamsOlsen and White took"Vic" Ryan's note to 1\icAdams,personnel manager, andWhite then participated in the ensuing conversation.According to White :Art [Olsen] told him that Mr.Ryan had said he could fix Wes [White]up with a job, that he had some there....He [McAdams]asked whatjob that Mr.Ryan had sent him over for.Art said he didn't say any job,but he said there was some openings that White can clear through theunions, if White could clear through the union.Then Mr. McAdams askedme if I belonged to the union and I said yes,I belonged to a union.He said"Which union do you belong to?" and I produced my machinists book andshowed it to him.Mr. McAdams had started to write.on this note that hewas writing for Mr.Olsen.When I showed him my Machinists book, hescratched the name on the bottom off and said"Don't show that book aroundhere or you won't be able to get a job."He handed my machinists bookback to me and told me that I would have to clear through the Carpentersunion in Salt Lake.McAdams' note to McQuarrie is in evidence..Following the words"J A Olsenand" appears a portion scratched out in pencil.It is difficult to decipher theobliterated portion, but the Trial Examiner is of opinion that the first letterto the left is a "W"of the same style as appears in the word"Will."Olsen's testimony was along the same line.As already mentioned,McAdamsdid not testify,counsel for the Company stating that they could not find him.Assuming that White and Olsen on the whole told the truth,which I do, whatmust be found as to the contents of this conversation as it related to White?First, McAdams inquired about White's union affiliations.Second, McAdams an-nounced that jobs on the project must be cleated with the Carpenters.That isall.White, himself,did not even ask for a job although Olsen inquired about it,apparently for White.McAdams at no time promised a job to White specifically.If the obliterated portion of the note means anything,it is simply that McAdamsmay have intended originally that White should go to the Carpenters, the purposebeing expressed in the words"Will you pleaseclear"(emphasis supplied).Buthe changed his mind before delivering the note. Olsen had definitely beenpromised a 'job by "Vic"Ryan, contingent upon his being approved by theCarpenters.No such contingent promise was made to White by McAdams.c.White's second conversation with "Vic" RyanBoth White and Olsen testified that after they had talked to McAdams andwere leaving the project to go into Salt Lake City to call on the CarpentersUnion, they met "Vic" Ryan.Olsen did all the talking;White never said aword.According to White, this occurred :Mr. Olsen asked Mr. Ryan if there wasn't any way that he could give aclearance for me or a note so that I could get cleared to come on the job, aswe would like to ride together from Provo.Mr. Ryan said that he couldnot, that all the clearances had to come through the union.Olsen corroborated this.Ryan had no recollection about it.The most remarkable thing about this. conversation was White's silence.Hetestified that he had had 2 years of college training in electrical engineering 232DECISIONSOF NATIONALLABOR RELATIONS BOARDand yet here, as all through the events of May 2, 1949, he was inarticulate. Never-once did he personally make a definite request for a job. I reluctantly creditthe testimony of White and Olsen about this talk with Ryan.At most it means.only that Ryan reaffirmed the Company's policy of hiring only men cleared bythe A. F. L. craft union.Nowhere in this conversation did Ryan state he would.employ White under any conditions. In fact only about an hour previouslyhe had stated he had no job for White.3.The alleged discrimination against the MachinistsParagraph IX of the complaint alleges in part that the Company "refused to-employ John A. Olsen and Weston White because of their membership in the-International Association of Machinists...."What proof does the record disclose to support this allegation?As to Olsen, his own testimony shows that he never disclosed to "Vic" Ryan,.Jeffries, or McAdams that he belonged to IAM and no evidence was submittedto prove they knew it otherwise.Consequently the allegation as to Olsen failscompletely.White did show McAdams his membership card in the Machinists Union. Butit has hereinbefore been found that "Vic" Ryan had already told White no jobswere open for him and that statement was substantially reiterated in a subse-quent conversation. It is true McAdams told White he should not display his:IAM card if he desired a job. But at no time did McAdams agree to employWhite contingently or otherwise.Quite the contrary, he withdrew his proposal.that White consult the Carpenters Union.The allegation as to White, therefore—also must fall.On this question the Respondent Company offered proof that various em-ployees on the Garfield contract had belonged to IAM while working for Utah.Construction Company.Woodland testified that he had belonged to the Ma-chinists up to 1945 and that John Busk, Lavar Rees, Ridner, and Henry Ralstonhad also worked for the Company while carrying Machinists' cards.All thismerely makes stronger the findings made as to Olsen and White.Two letters from H. B. Egbert, business representative of IAM, to Putnam.fail to prove any discrimination against the Machinists. In fact they showPutnam had held a conference with Egbert on this subject. I find that the-Company did not discriminate against Olsen and White by refusing to hire them.because of their membership in IAbI and did not discriminate against IAMotherwise.I shall therefore recommend that the quoted portion of paragraph IX of thecomplaint, relating to the International Association of Machinists, be dismissed.-C. Interference, restraint, and coercion by the Respondent CompanyIt has already been found in this Report that "Vic" Ryan, McAdams, and'Jeffries interrogated Olsen regarding his union affiliations and McAdams like-wise questioned White on the same subject. Other remarks and actions on,their part, sounding of coercion, have also been enumerated.Without repeat-ing them, they clearly constitute such interference, restraint, and coercion as:are interdicted by the Act.It is therefore found that the Respondent Company, beginning on or aboutMay 2, 1949, interfered with, restrained, and coerced its employees in violationsof Section 8'(a) (1) of the Act. UTAH CONSTRUCTION CO.233D. The Respondent Pi'nions'alleged uatilawfnl refusal to grantmembership toOlsen and WhiteAttention is again called to the fact that two local unions of the United Brother-hood of Carpenters and Joiners of America, A. F. L., appear as Respondents inthis proceedinb Local 184 at Salt Lake City and Local 1498 at Provo, Utah.Thecomplaint alleges that both locals "have insisted that Respondent Company re-quire that persons to be employed by Respondent Company . . . be cleared bysaid Respondent Unions, before such persons could be employed" ; and. they re-fused to clear Olsen and White because of their membership in IAM and "theirnon-membership in good standing in Respondent Unions."The case against Local 184, Salt Lake City, will be considered first. In theview of the Trial Examiner the respective situations of Olsen and White appearsubstantially dissimilar, so they will be discussed separately.1.The case againstLocal 184, Salt Lake Citya.OlsenOlsen testified that after applying for a job with the Company on May 2, 1949,at Garfield, he took the note given him by McAdams in to Salt Lake City to theoffice of Carpenters Local 184 at the Labor Temple.He arrived early in theafternoon, accompanied byWhite.At the office he found twomen, one ofwhom identified himself as McQuarrie, financial secretary of Local 184.Accord-ing to Olsen, he told McQuarrie that McAdams, the Company's personnel man-ager,"had sent me in for a clearance on the job; as carpenter" and displayed thenote.McQuarrie asked to see Olsen's "blue book" which he had left at home,but showed his quarterly membership card instead.This is in evidence andwas signed by W. G. Willis, secretary of Local 1498.At the top appears : "Thiscard expires March 31, 1949." In the lower left-hand corner are the words"Jan. Feb. March."The word "Jan." is punched through with a small roundhole.Noting all this, McQuarrie remarked that the card was only good forJanuary.To this Olsen replied that he had mailed a check to Provo Local 1498.McQuarrie insisted "It would look better if it was punched" and asked Olsenwhere he came from.When Olsen mentioned Provo McQuarrie went into aback room for a few minutes and upon his return told Olsen : "You are on thelist all right, but you are on the list as not O. K." Thereupon McQuarrie "re-fused to give me the clearance" and stated that Olsen must get a note from"Bill"Ryan,businessrepresentative of Provo Local 1498, "saying you are allright."Olsen left without any document from McQuarrie. It is to be notedthat he did not tell McQuarrie he belonged to the Machinists.White's very limited testimony as to this part of the conversation tendedto corroborate Olsen.McQuarrie, a man of 69 years of age, did not testify, because, according toRichard H. Hunt, business representative of Local 184, he was confined at homewith a serious heart attack.I find the facts of this occurrence to be substantially as just set forth.Dothey support the allegations of the complaint?Olsen came to Local 184 to assert his membership in the Carpenters Unionand through such membership to obtain an advantage for himself, namely,a job with the Company.When McQuarrie requested proof of his good standing,Olsen presented his card which showed on its face that no dues had been paidsince January, although this was May 2.McQuarrie could not be expected toaccept Olsen's word that he had sent the Provo Local Union a checkand prop-erly demanded that Olsen secure a statement of good standingfrom the Provo 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal to which he stated"he belonged.Olsen never presented such a state-ment to Local 184.Received in evidence was a copy of "Constitution and Laws of,the UnitedBrotherhood of Carpenters and Joiners of America and Rules for SubordinateBodies Under its Jurisdiction.Established August 12,1881.Constitution asAmended January 1, 1949." The testimony of Hunt showed this documentgoverned Local 184 and Local 1498. Section 45 deals with"Members in Ar-rears."In substance the section provides that"a member who owes the LocalUnion two months dues shall be notified by mail...by the Financial Secre-tary during the third month of said delinquency that if said arrearages arenot paid before the last day of the third month he will be suspended...untilhe squares up entirely all of his indebtedness....'Provisions are made forreinstatement.Olsen was clearly in arrears under this section,as shown by his card.Hisstory to McQuarrie about being in good standing in the Provo Local was pal-pably false,as will appear later.Under the regulations governing the Carpenters,McQuarrie had no otheralternative than to demand proof of Olsen's good standing in the Provo Local.Such action on his part was not a refusal to permit Olsen the benefits of mem-bership.Itwas merely a clerical function to check his membership.Accord-ing to the Carpenters'constitution,Olsen must be in good standing before he.could request benefits from his own or any other Local Union.McQuarriemerely insisted that he prove such good standing from his own Local. By sodoing he did not finally refuse Olsen a chance to work for the Company. Ac-cording to Olsen's story, McQuarrie asked both himself and White whether theybelonged to IAM, but that question was not answered.I conclude that the allegations of the complaint against Local 184 completelyfail so far as Olsen is concerned.I shall therefore recommend that the por-tion of the complaint relating to Olsen be dismissed as to Local 184.b.WhiteWhite, unlike Olsen, had never been a member of the Carpenters Union, buthad belonged to IAM since 1939.He accompanied Olsen on the afternoon ofMay 2, 1949,to the Carpenters Local 184 office at Salt Lake City,although hisname did not appear on the note whichMcAdamshad handed to Olsen for pres-entation to McQuarrie.Following Olsen's talk with McQuarrie regarding hisown situation,White engaged him in conversation.White testified that he first asked McQuarrie"for a clearance"and the latteranswered that "they were not taking any more applications in the CarpentersUnion and that they had a waiting list."He further stated that the Carpenterswere not issuing any working permits, even though membership or a permitwas the only method by which White could secure a clearance for the job.Whitehad stated he once had a permit from the A.F. L. Operating Engineers ; foranswer McQuarrie told him to consult the Engineers.To this testimonyby White, Olsenadded that McQuarrie asked both Whiteand himself if they belonged to the Machinists Union. The record fails toshow that either made a reply.McQuarrie did not testify because of illness, but Richard H. Hunt, businessrepresentative and treasurer of Local 184, stated that in fact it was acceptingmembership about May 2, 1949, although it may have.had a small waiting list.I credit Hunt's version of this matter rather than White's ; it indicates Mc-Quarrie made no such statement.In the absence of any contravening proof the stories of White, Olsen, andHpnt must be accepted with the.exception noted.But under this state of facts UTAH CONSTRUCTION CO.235White had no right to expect any benefits whatsoever from the CarpentersUnion because he had never been a member.All he actually did was askMcQuarrie bow he could be cleared for the Garfield job.White did not testifyunequivocally that he really applied for membership,but inasmuch as he hadbelonged to the Machinists Union since 1939 he must have known of the bittercontroversy between that organization and the A. F.L. craft unions in thebuilding trade and must have been equally certain he could not concurrentlybelong to both unions.It is logical to infer that this was the reason he neveractually applied to become a member of Local 184.Under these circumstances the Carpenters Local 184 was under no obligationwhatsoever to assist White.Nor did it lie under any duty to accept him as amember or issue him a working permit, even if he had applied. PerhapsMcQuarrie was influenced not to urge White to make application for membershipbecause of his suspicion that White belonged to IAM, as shown by his questiontoWhite about that matter.In refusing to issue White a clearance for theKennecott project under these circumstances McQuarrie acted fully within hisofficial duties.Consequently I shall recommend that that portion of the complaint againstLocal 184 which relates to White be dismissed.2.The case against Local 1498, Provoa.OlsenAccording to Olsen's testimony, his relations to Local Union 1498 at Provo goback beyond the events of May 2, 1949,already chronicled in this Report.Hehad been a member of IAM for about.13 years, but on November 18, 1948, he fileda written application for membership with Local 1498 and was accepted.Hecontinued in good standing by payment of his dues through January 1949.OnFebruary 4, 1949, he attended a meeting of the Provo Local and heard WilliamG. ("Bill")Ryan, its business agent, make an open statement,concurred in byPresident Lloyd Lott, "to the effect that anybody that belonged to the Machinistscould not belong to the Carpenters also."Later, on March 11, 1949, preceding aregular meeting,Olsen asked"Bill" Ryan to clear him for a job in Pocatello,Idaho.Ryan replied :And he told me, "Well,I would be glad to send you, but you've got a card inthe Machinists."And I says, "Well,Bill, I also have got a card in theCarpenters."He says, "I know, but I can't clear you" ; and he told me thenthat I would have to sign a statement to the effect that I would withdrawfrom the Machinists.All of this was therefore known to Olsen when he attempted to secure a jobwith the Company and obtain a clearance from Local 184 subsequently onMay 2, 1949.In accordance with Article 45 of the Carpenters'constitution,W. G. Willis,financial secretary of Local Union 1498, sent Olsen a postcard on April 30, 1949,calling attention to his delinquency in dues for the 3 months beginning February 1.On the same day Olsen mailed his check to the Local for$5 to clear the delin-quency.Following his visit to the Garfield project and to Local 184 on May 2,1949, Olsen returned to Provo and about 4 p. in. called at the office of Local 1498.There he talked to Willis ; "Bill"Ryan was not present.Willis mentioned havingreceived 01sen's check.Olsen then told Willis of his opportunity for a job forthe Company beginning the next day and asked Willis to punch his card so hecould be cleared.Willis replied that "the body" would not permit him to do so. 236DECISIONS-OF NATIONALLABOR RELATIONS BOARDAccordingly Willis wrote a letter to Olsen, dated May 3, 1949, returning the checkand stating:We regret that 'we are under the necessity of refusing to accept furtherdues from you until we have received your affidavit stating that you areno longer affiliated with the International Association of Machinists.This ended Olsen's relations with Local 1498.White, in brief testimony, verified Olsen's story.William G. ("Bill") Ryan,business representative of Local 1498, testified that the action of that body onFebruary 4, 1949, followed instructions previously received from the GrandPresident of the Carpenters' Union "stating that the men would have to dis-affiliate from the International Association of Machinists if they wanted tocontinue in good standing in the United Brotherhood of Carpenters and Joinersof America."He further stated that Olsen was notified and that the financialsecretary was instructed by the Local Lodge to accept no further dues from menin this dual membership category until they furnished an affidavit showingdisaffiliation with the Machinists.I accept the facts outlined above as true.Section 42, "Qualifications for Membership," subsection V, of the Carpenters'constitution reads :No member of the United Brotherhood can remain in or become a memberof more than one Local Union, or any other organization of carpenters andjoiners, or any mixed union of building tradesmen, under penalty of expul-sion .. .The LVM is manifestly, in part at least, a "mixed union of building tradesmen"and an organization overlapping the Carpenters.The General President of the Carpenters, in section 10 of the constitution,is granted very extensive powers to supervise and regulate the organization,including the local unions.His letter requiring dissociation of members from theIAM, upon which Local 1498 acted on February 4, 1949, comes clearly withinthese powers.This action of the Provo Local was therefore in accordance withits constitution, regulations, and orderly procedure. Its date shows it hadnothing to do with the Company's Kennecott contract so far as Olsen wasconcerned.From that time forward Olsen was placed on notice that he couldnot expect to receive benefits from the Carpenters unless he terminated hisMachinists' affiliation.The fact that, with this knowledge, he attempted todo so, casts substantial doubt on his good faith in the entire episode.White.stands in the same position.It is clear from the facts that the Local Unions (lid not actually refuse to clearOlsen.What they did was to inform him of the steps he must take to be rein-stated in good standing.That consisted primarily of severing his membershipin the Machinists and paying his delinquent dues.This he knew for 3 monthsbefore he applied for the job on May 2, 1949. If any inference is to be drawnit is that when Olsen regained good standing the Locals would clear him, not thecontrary.This is certainly not "to restrain or coerce," as inhibited in Section 8(b) (1) (A), but a perfectly proper exercise of the proviso in that Section,namely, "to prescribe its own rules with respect to the acquisition or retentionof membership."Nor is it "to cause or attempt' to cause an employer to dis-criminate against an employee."With respect to Olsen, the Unions made nothreats, demands, or representations whatsoever to the Company.They merelyadministered their own internal affairs.The Company refused to hire Olsenentirely on its own account and thereby violated Section 8 (a) (3).The Unionsdid not thereby violate Section 8 (b) (1) (A) or (2). UTAH CONSTRUCTION CO.237Under these facts I find that Local 1498 did not unlawfully or even improperly.decline to clear Olsen for the Kennecott job. I shall therefore recommend that..those portions of the complaint relating to Olsen's dealings with Provo Local.1498 be dismissed..b.White'The record .discloses no proof whatsoever that White ever applied for member-ship in Local 1498, ever became a member, or ever sought-to obtain a clearancefrom .that body for the Company's Garfield job.I shall therefore recommend that such parts of the complaint as allege thatthe relations of Local 1498 to White constitute a violation of the Act be dismissed.3.The defense that Olsen was currently not an employee under the ActThe separate answers of the RespondentCompanyand the Respondent Unionsrespectively set up an affirmative defense thaton May 2, 1949,Olsen was workingfor the UnionPacificRailroad and was therefore not an employee as defined bythe National Labor RelationsAct, as amended..In view of the findings andrecommendations heretofore made in this Report as to the dealings of Olsen.andWhite with Local184 and Local 1498, I deem it unnecessary to pass onthis.question.ConclusionsIt has been .deemed advisable thus far in Section III of this Report, dealingwith the unfair llibor practices of the Respondents, to confine it to finding thefacts involved without attempting to apply the law to such facts.The reasonis that the agreements and the actions of the Respondents are so closely tied inwith each other that they must be considered together in reaching final conclu-.-sions.The facts now having been found, do they constitute violations of Sec-tions 8 (a) (1) and (3) by the Company and 8 (b) (1) (A). and 8 (b) (2) bythe Unions?"17These sections read:Section 8 (a) It shall be an unfair labor practice for an employer-nnnift(3)by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganization:Provided,That nothing in this Act, or in any other statute of the'United States, shall preclude an employer from making an agreement with a labororganization (not established, maintained, or assisted by any action defined insection 8 (a) of this Act as an unfair labor practice) to require as a condition ofemployment membership therein on or after the thirtieth day following the beginningof such employment or the effective date of such agreement, whichever is the later,(1) if such labor organization is the representative of the employees as provided insection 9 (a), in the appropriate collective-bargaining unit covered by such agreementwhen made ; and (ii) if, following the most recent election held as provided insection 9 (e) the Board shall have certified that at least a majority of the employeeseligible to vote in such election shall have voted to authorize such labor organizationtomake such an agreement :Providcd farther,That no employer shall justify anydiscrimination against an employee for nonmembership in a labor organization (A) if'be has reasonable grounds for believing that such membership was not available tothe employee on the same terms and conditions generally applicable to other members,-or (B) if he has reasonable grounds for believing that membership was deniedor terminated for reasons other than the failure of the employee to tender theperiodic dues and the initiation fees uniformly required as a condition of acquiring orretaining membership;a+ssnss(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rights guaranteedAn section7: Provided,That this paragraph shall not impair the right of a labor 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The agreementsThe validity of the agreements involved here turns primarily on their so-called"union-security clauses.". It is also determined in part by the absence of anyrepresentation election and certification by the Board under Section 9 (e).Admittedly, as contended by the Respondents in their briefs, subparagraph Aof article III of the agreement of June 1, 1948, which was in effect on May 2,1949, does reserve to the contractor, "entire freedom of selectivity in hiring."Subparagraph B also speaks of hiring "regardless of union membership," but inthe same sentence "the contractor agrees to hire both former workmen andothers "in the classifications covered by this agreement." In subparagraph C.the Union promises to assist the contractor in procuring workmen by maintain-ing lists of qualified and available persons, "which lists CONTRACTOR will referto prior to the procurement of workmen." (Emphasis supplied.)The plainimport of this language is that the contractor, in hiring men,mustresort tothese union lists, regardless of other available sources of men. In actual practiceboth Hunt of Local 184 and "Bill" Ryan of Local 1498 testified these lists wereof union members and all were cleared by the Unions before becoming employed.Finally the third paragraph of the contract's preamble makes clear that one ofits prime purposes was for the Unions to furnish employees and for the con-tractors to obtain them from the Union.This manifestly provides preferentialtreatment of union men.Evidently subparagraiihs D and E were meant to securea union shop by providing for representation elections and certifications underSection 9 (e), but no such action eventuated.The provisos of Section 8 (a) (3)were not complied with.Article III of the August 1.2. 1949, contract bears out this interpretation and ifanything is even more restrictive than the wording of the June 1, 1948, agree-ment.Here, then, are "union-security" provisions in the contract, coupled with certain"savings clauses."The proof in the record, it has been found, shows that "alarge percentage" of the employees on the Kennecott. project had been cleared bythe Respondent Unions, according to Hunt of Local 184.But others worked onthe job' who had either obtained working permits from the Union or had beensecured from wholly independent sources.' Thus the procurement of workmenhere was not exclusively dependent on prior union approval.Nevertheless thepractice of union clearance was predominant and preferential and it has beenfound that Olsen was refused employment for the sole reason that he was notcleared by the Carpenters. In similar situations what has the Board decided?The most recent case dealing with a somewhat similar situation isAcmeMattress Company, Inc., (Littleton).1sThere the union-shop proviso read:As a condition of employment all eligible employees shall immediately takeout and maintain membership in Local 169; however, new employees hiredafter the signing of this agreement shall be given a period of four weeksbefore being required to take out and maintain membership according to theConstitution of the Local Union as a condition of employment.28organization to prescribe its own rules with respect to the acquisition or retentionof membership therein(2) to cause or attempt to cause an employer to discriminate against an employeein violation of subsection (a) (3) or to discriminate against an employee withrespect to whom membership in such organization has been denied or terminatedon some ground other than his failure to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring or retaining membership ;91 NLRB 1010. UTAH CONSTRUCTION CO.239This contract, however, had been abrogated by the required notice from theunions and negotiations were entered into for a new one.Agreement was finally.reached as to terms, including a union-shop provision,but not asto wages. , Astrike was then called.An internalquarrel broke out in the union and manyof the strikers returned to work, including Littleton.The union refused to signthe new agreement unless the employer dischargedLittleton.Thereupon theemployer signed the contract and dischargedLittleton.No proceedings were hadunder Section9 (e) of the Act. The Board held this to be a violationof Section8 (a) (1), (2), and(3) by the companyand 8(b) (1) (A) and(2) by theunions.TheAcmecase is readily distinguishable from that at bar.Here the Unionsdid not tell the Company not to hireOlsen or White.Nor did theyactually re-fuse to clear OlsenorWhite.Theymerely informed Olsen of the steps he musttake to be reinstated in good standing.All they toldWhite was the method theyused in operating under the agreement.A recent similar case isFederal Stores Division of Speigel,Inc. (Amalgamated.Clothing Workers of America,Local UnionNo. 81, CIO)19In that case the col-lective bargaining agreement contained these union-security provisions :Article V. Membership in Union2.Subject to the exceptions specified in paragraph 1 of this Article, allfull-time employees at present employed in the classifications specified inArticle II shall become members of the signatory Union within fifteen (15)days after the effective date of this agreementor shall bedischarged by theEmployer.3.Subject to the exceptions specified in paragraph 1 of this Article, allfull-time employees in the classifications specified in Article II and who arehired after the effective date of this agreement shall become members of thesignatory Union within 30 days after the date of their employment or shallbe discharged by the employer.These provisions were enforced,including the discharge of several employees.The Board found a violation of Section 8 (a) (1), (2),and (3)by the employer.No charge had been filed against the union under Section 8 (b) (2).InInternational Longshoremen's and Warehousemen'sUnion, CIO,(Water-front Employers Association of the Pacific Coast)" asimilar situation arose.The longshore contract contained this provision :Preference of employment shall be given to members of the [ILWU] when-ever applicable..both in making additions to the registration list anddispatching men to jobs.But. in accompanying memoranda a "savings clause" was attempted by theunion : "In making additions to or deletions from the registered list; thereshallbe no discrimination because of union membership or activities. . . ."On their part the employers offered "to continue the present provisions of theContract...."In carrying out the contract preference was shown in hiringunion men.The Board held the contract io be in violation of Section 8 (b) (2) :By thus entering into contracts discriminatorily granting preference inemployment to their members,and by actively participating in the enforce-ment of these provisions,it is clear,and we find, that the Respondentscaused the Employers to discriminate against non-member employees inviolation of Section 8 (a) (3) of the Act, thereby violating Section 8(b) (2).19 91 NLRB 628.° 90 NLRB 1021. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board cites former decisions.21It should be noted that no such "savings clause" is to be found in the contractbetween the Respondents in the present case.The Board reached the same conclusion in the practically concurrent case ofNational Union of Marine Cooks and Stewards, CIO, (Pacific American Ship-ownersAssociation)."There the contract read:The Employers agree to give preference of employment to members of theUnion, and to secure employees in their Stewards Department through theoffices of the Union.-This was held to be a violation of Section 8 (b) (2).Again inPinkerton's National Detective Agency, Inc. (Stenhouse, et al.p 2sthe Board held that the union violated Section 8 (b) (2) by causing the em-ployer to refuse work to certain nonunion applicants in violation of Section a(a) (3).The facts were very similar- to those at bar, but different in thatthe Unions here made no threat or representations whatsoever not to hireOlsen and White.The foregoing recent cases merely follow out a long line of previous decisionsof the Board on the "securityclause." 24Under these authorities it is manifest that the contracts between the Re-spondent Company and the Respondent Unions is illegal. In the first place, noelection and certification under Section 9 (e) was ever held, even though pro-vided for in the first contract. Secondly, the agreements violate the provisosof Section 8 (a) (3) in requiring immediate union membership instead of per-mitting the statutory lapse of 30 days. In the third place, the employer isobliged to discriminate in hiring, predominantly, if not exclusively,on the basisof union membership, which likewise contravenes Section 8 (a) (3).. Fourth,the "savings clauses" do not operate to the extent of taking these particularcontracts out of the category of agreements which have been uniformly bannedby the Board.Finally, in the case of Olsen, it worked out in a manner exactlycontrary to the Act.In reaching this conclusion the Trial Examiner is aware of the peculiarnature of the construction industry in the work covered by the contracts.Therecord clearly shows that the procurement of manpower on a particular projectmust be speedily accomplished within definite time limits and that the methodprescribed in article III may have worked out practically and successfully.But that does not save it, if it violates the Act.The Trial Examiner likewise is cognizant of the fact, as pointed out by theRespondent Company in its brief, that the General Counsel and presumablythe Board itself in the past have hesitated to authorize representation electionsin the construction industry.However that may be, the Trial Examiner is underduty to apply the Act to the facts of this case.He cannot take extrajudicialnotice of such a policy, if indeed it existed ; he is governed by the facts andthe law now before him.21National Maritime Union of America,78 NLRB 971, enfd. 175 F. 2d 686 (C. A. 2),cert. den. 338 U. S. 954;American Radio Association,82 NLRB 1344;National MaritimeUnion of America,82 NLRB 1365.90 NLRB 1099.23 90 NLRB 205.See, e. g.:International Union, United MineWorkersof America, et at.,83 NLRB91f);Amalgamated Meat Cutters and Butcher Workmen of North America (The GreatAtlantic and Pacific Tea Company).81NLRB 1052_ andNational Maritime Union ofAme-ica,78 NLRB 971. The following are typical representation election cases :EagleLack Company, 88 NLRB 970:Champion Blower 4t Forge Company,88 NLRB 868 ;ReadingHardware Corporation,85 NLRB 610;Morley Manufacturing Company,83 NLRB 404. UTAH CONSTRUCTION CO.241Counsel for the Company, in oral argument and again in their brief, statethat these agreements. before final execution, were submitted to the Board'sGeneral Counsel and to an official of its Twentieth Regional Office and approvedbthem.But no proof of such matters was placed in the record. Conse-quently the Trial Examiner cannot consider them in reaching his decision.Counsel argue that the present contract provides an efficient and practicablemethod for the employer to obtain qualified workmen and at the same timepermits the Unions to maintain their membership.But that is a question ofpublic policy determined by the Congress in the Act itself.The answer tocounsel's contention is set forth in a decision of the Board in a similar situa-tion,which was quoted with approval by the Court of Appeals of the SecondCircuit in N.L. R. B. v. National Maritime Uwion of America, et al.: 25We are asked by the Respondents to consider the economic facts whichgave rise to the hiring hall in the maritime industry and which, . . . re-quire its continuance in the future. . . . Insofar as such factors touchupon the wisdom of legislation which renders the NMU hiring halls un-lawful, they, of course, raise considerations which can have no bearingon our determination of the issue before this Board.The full facts con-cerning the reasons for and operation of maritime hiring halls were broughtto the attention of the Congress prior to the enactment of the Act. TheCongress determined that the public interest required that hiring hallsinvolving discrimination against employees who are not union members beoutlawed.This determination is binding upon us.It is our duty to ad-minister- the law as written, not to pass upon the 'wisdom of its provisions.[Emphasis supplied.]I conclude that the contracts in the present case are invalid and unlawfulin the portions quoted earlier in this Report.2.Respondent CompanyAs to the Respondent Company, it has been found that after offering Olsena job it later declined to employ him because he was unable to present a clear-ance from the Respondent Unions, and that this was the sole reason for suchrefusal.Ithas also been found that the Company did not make a similarrefusal to White.The ban against discrimination applies to applicants as wellas to employees. I conclude that under the facts of this case the Companyviolated Section 8 (a) (3) of the Act.I have previously found that the Company also violated Section 8 (a) (1)by interfering with, restraining, and coercing its employees in the mannerindicated.3.Respondent UnionsIt has heretofore been found in this Report that the Respondent Unions didnot clear Olsen and White for good and sufficient reasons in accordance withtheir constitution and regulations as contained in the proviso to Section 8 (b)(1) (A). I find that in their relations with Olsen and White they did notviolate Section S (b) (1) (A) and 8 (b) (2) of the Act. I therefore recommendthat the pertinent sections of the complaint as to the Unions in this respect bedismissed.I find, however, that the Unions violated Section 8 (b) (2) by entering intoand maintaining the agreements in this case.- 175 F. 2d 686,689-690(C. A. 2). 242IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent Company set forth in SectionIII, above, occurring in connection with its operations described in Section I,above, have, a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Company and the Respondent Unions haveengaged in certain unfair labor practices, it will be recommended that they andeach of them cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.It has been found that by assenting to unlawful union-security provisions,the Respondent Company, violated Section 8 (a) (1) and (3).The undersignedwill accordingly recommend that the Respondent Company withdraw recognitionfrom the Respondent Unions and cease giving effect to its contracts of June 1,1948, and August 12, 1949, with the Respondent Unions, or to any modification,extension, supplement, or renewal thereof, unless and until the RespondentUnions have been certified by the Board.Nothing in these recommendations,however, shall be deemed to require the Respondent Company to vary or abandonthose wage, hour, seniority, or other substantial features of its relations withits employees, established in the performance of said contracts, or to prejudicethe assertion by the employees 'of any rights they may have under saidagreements.It has been found that the Respondent Company discriminatorily refused tohire John A. Olsen because of his lack of union membership. It will therefore be:recommended that the Respondent Company offer to John A. Olsen immediate andfull reinstatement to his former or substantially equivalent position. It will befurther recommended that the Respondent Company make him whole for any lossof pay he may have suffered as a result of the Respondent Company's discrimina-tion against him, as aforesaid, by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of discriminatory dischargeto the date of offer of reinstatement.Loss of pay shall be computed on the basisof each separate calendar quarter or portion thereof during the period from theRespondent Company's discriminatory action to the date of a proper offer ofreinstatement.The quarterly periods, herein called quarters, shall begin with thefirst day of January, April, July, and October.Loss of pay shall be determinedby deducting from a sum equal to that which he would normally have earned foreach quarter or portion thereof, his net earnings, if any, in other employmentduring that period.Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quarter. It will be recommended that theRespondent Company, upon reasonable request, make available to the Board andits agents all records pertinent to an analysis of the amounts due as back pay.It has been found that the Respondent Unions have violated Section 8 (b) (2)by causing and attempting to cause the Respondent Company, to enter into acontract containing a clause making membership in the Respondent Unions acondition of employment without complying with the union election procedure inthe proviso in Section 8 (a) (3) of the Act. It will be recommended that theRespondent Unions cease and desist therefrom and cease maintaining or givingeffect to the union-security provisions in their contracts of June 1, 1948, andAugust 12, 1949, with the Respondent Company, so long as the provisions do notconform to the provisos in Section 8 (a) (3) of the Act. SPENGLER-LOOMIS MFG. CO.243It has been found that by interrogating its employees as to their union member-ship and otherwise, the Respondent Company has interfered with, restrained, and.coerced its employees in violation of Section 8 (a) (1) of the Act. It will berecommended that it cease and desist therefrom.On the basis of the=above findings of fact and upon the entire record in the case,I make the following :CONCLUSIONS OF LAW1.Utah Construction Company, in its operations, is engaged in trade, traffic,and commerce among the several States, within the meaning of Section 2 (6) and(7) of the Act.2.United Brotherhood of Carpenters and Joiners of America, Local No. 1498and Local No. 184, AFL, and International Association of Machinistsare labororganizations within the meaning of Section 2 (5) of the Act.3.By entering into the collective bargaining agreements of June 1, 1948, andAugust 12, 1949, containing unlawful union-security provisions involvingdiscrim-ination in the hire and tenure of employees because of their union membershipand. activities, and byassentingto such unlawful provisions, the RespondentCompany, has engaged in and is engaging in unfair labor practices within the,meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent Company, hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.By discriminating in regard to the hire and tenure of employment of John A:Olsen, because of his union membership and activities, the Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.6.By attempting to cause and causing-the Respondent Company to enter intoa collective bargaining agreement with unlawful union-security provisions UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1498 and Local No.184, AFL, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[RecommendedOrder omitted from. publication in this volume.]SPENGLER-LOOMIS MFG.Co.andUNITED AUTOMOBILE,AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OFAMERICA, (UAW-CIO),PETITIONER.Case No.13-RC-1732.July 17, 1951Supplemental Decision and OrderOn April 11, 1951, pursuant to the Board's Decision and Directionof Election herein, dated March 13, 1951,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among a unit composed generallyof all production and maintenance employees at the Employer's Rock-Not reported in printed volumes of Board decisions.95 NLRB No. 39.961974-52-vol. 95-17